Name: 2009/477/EC: Council Decision of 28Ã May 2009 publishing in consolidated form the text of the Customs Convention on the international transport of goods under cover of TIR carnets (TIR Convention) of 14Ã November 1975 as amended since that date
 Type: Decision
 Subject Matter: international affairs;  land transport;  tariff policy;  transport policy;  cooperation policy;  organisation of transport
 Date Published: 2009-06-26

 26.6.2009 EN Official Journal of the European Union L 165/1 COUNCIL DECISION of 28 May 2009 publishing in consolidated form the text of the Customs Convention on the international transport of goods under cover of TIR carnets (TIR Convention) of 14 November 1975 as amended since that date (2009/477/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with first sentence of Article 300(3) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Customs Convention on the international transport of goods under cover of TIR carnets (TIR Convention) of 14 November 1975 (1) was approved on behalf of the European Community by Council Regulation (EEC) No 2112/78 (2) and entered into force in the Community on 20 June 1983 (3). (2) The TIR system enables goods to be transported within an international transit regime with a minimum of interference by customs administrations en route and provides, through its international guarantee chain, relatively simple access to the required guarantees. (3) Several amendments of the TIR Convention have been adopted in different phases since 1975 in accordance with the procedure set out in Articles 59 and 60 of that Convention. The aim of these amendments, which were made at various stages, was to make the TIR procedure more secure and to adapt it to the changing transport and customs environment. (4) The amendments made in the first phase entered into force in February 1999 and introduced Annex 9 to the Convention. This Annex lays down minimum requirements and conditions for access to the TIR procedure. It gives access to the TIR system only to authorised transport operators and approved national guaranteeing associations. This provides national administrations with a tool to fully control and monitor the main users of the TIR system. (5) At the same time, the TIR Executive Board was established. This body, which comprises TIR experts, has the task of supervising the application of the Convention and, if necessary, of facilitating the settlement of disputes between Contracting Parties, associations, insurance companies and international organisations involved in the TIR system. (6) The amendments made in the second phase entered into force in May 2002 and strengthened the TIR procedure by defining more clearly the roles and responsibilities of the international organisation responsible for the functioning and organisation of the TIR system. The relationship between this organisation, its member associations and the Administrative Committee for the TIR Convention was defined. (7) In addition, the amendments made in the second phase also introduced new provisions on the construction of certain types of road vehicles. These amendments were requested by the transport industry and give the possibility to use vehicles or containers with sliding sheets for TIR transport. (8) In order to control more effectively the TIR system and to safeguard the functioning of the TIR regime, provisions were introduced concerning an electronic system (the SafeTIR system) which informs the international organisation responsible for the organisation and functioning of the guarantee chain about the TIR carnets presented at customs offices of destination. The SafeTIR system was introduced as Annex 10 to the TIR Convention and entered into force in August 2006. (9) Whenever a need was identified other amendments to the TIR Convention were introduced. The layout of the TIR carnet was adjusted in order to simplify the use of the TIR carnet and to fully cover all data that is required for the TIR transport. Under certain conditions, loading lists may also be used as annexes to the TIR carnet even when there would be enough space in the manifest to enter information on all goods carried. A procedure for cases in which a part of the TIR transport cannot be made by road or where this part is not covered by the TIR system was also introduced. (10) For the sake of transparency those amendments to the Convention, which are binding on the institutions of the Community and on Member States, should be published in the Official Journal for information purposes, and provision should be made for the publishing of future amendments. (11) In view of the number of changes made, clarity requires that all amendments adopted in accordance with the procedure set out in Articles 59 and 60 of the Convention until the end of 2008 be published in consolidated form and included in an Annex to this Decision, HAS DECIDED AS FOLLOWS: Article 1 The text of the Customs Convention on the international transport of goods under cover of TIR carnets (TIR Convention) of 14 November 1975 as amended since then until the end of 2008 is hereby published for information purposes in consolidated form in the Annex to this Decision. Future amendments to the Convention shall be published by the Commission in the Official Journal of the European Union indicating their date of entry into force. Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Brussels, 28 May 2009. For the Council The President V. TOÃ OVSKÃ  (1) OJ L 252, 14.9.1978, p. 2. (2) OJ L 252, 14.9.1978, p. 1. (3) OJ L 31, 2.2.1983, p. 13. ANNEX CONVENTION ON THE INTERNATIONAL TRANSPORT OF GOODS UNDER COVER OF TIR CARNETS (TIR CONVENTION, 1975) Note: Only the text of the Convention and its Annexes kept in custody by the Secretary General of the United Nations in his capacity as depositary of the TIR Convention constitute the authentic versions of the TIR Convention and its Annexes. This publication is issued for information purposes only. THE CONTRACTING PARTIES, DESIRING to facilitate the international carriage of goods by road vehicle, CONSIDERING that the improvement of the conditions of transport constitutes one of the factors essential to the development of cooperation among them, DECLARING themselves in favour of a simplification and a harmonisation of administrative formalities in the field of international transport, in particular at frontiers, HAVE AGREED as follows: CHAPTER I GENERAL (a) Definitions Article 1 For the purposes of this Convention: (a) The term TIR transport shall mean the transport of goods from a Customs office of departure to a Customs office of destination under the procedure, called the TIR procedure, laid down in this Convention; (b) the term TIR operation shall mean the part of a TIR transport that is carried out in a Contracting Party from a Customs office of departure or entry (en route) to a Customs office of destination or exit (en route); (c) the term start of a TIR operation shall mean that the road vehicle, the combination of vehicles or the container have been presented for purposes of control to the Customs office of departure or entry (en route) together with the load and the TIR Carnet relating thereto and that the TIR Carnet has been accepted by the Customs office; (d) the term termination of a TIR operation shall mean that the road vehicle, the combination of vehicles or the container have been presented for purposes of control to the Customs office of destination or of exit (en route) together with the load and the TIR Carnet relating thereto; (e) the term discharge of a TIR operation shall mean the recognition by Customs authorities that the TIR operation has been terminated correctly in a Contracting Party. This is established by the Customs authorities on the basis of a comparison of the data or information available at the Customs office of destination or exit (en route) and that available at the Customs office of departure or entry (en route); (f) the term import or export duties and taxes shall mean Customs duties and all other duties, taxes, fees and other charges which are collected on, or in connection with, the import or export of goods, but not including fees and charges limited in amount to the approximate cost of services rendered; (g) the term road vehicle shall mean not only any power-driven road vehicle but also any trailer or semi-trailer designed to be coupled thereto; (h) the term combination of vehicles shall mean coupled vehicles which travel on the road as a unit; (j) the term container shall mean an article of transport equipment (lift-van, movable tank or other similar structure): (i) fully or partially enclosed to constitute a compartment intended for containing goods; (ii) of a permanent character and accordingly strong enough to be suitable for repeated use; (iii) specially designed to facilitate the transport of goods by one or more modes of transport without intermediate reloading; (iv) designed for ready handling, particularly when being transferred from one mode of transport to another; (v) designed to be easy to fill and to empty, and (vi) having an internal volume of one cubic metre or more, demountable bodies are to be treated as containers; (k) the term Customs office of departure shall mean any Customs office of a Contracting Party where the TIR transport of a load or part load of goods begins; (l) the term Customs office of destination shall mean any Customs office of a Contracting Party where the TIR transport of a load or part load of goods ends; (m) the term Customs office en route shall mean any Customs office of a Contracting Party through which a road vehicle, combination of vehicles or container enters or leaves this Contracting Party in the course of a TIR transport; (n) the term person shall mean both natural and legal persons; (o) the term holder of a TIR Carnet shall mean the person to whom a TIR Carnet has been issued in accordance with the relevant provisions of the Convention and on whose behalf a Customs declaration has been made in the form of a TIR Carnet indicating a wish to place goods under the TIR procedure at the Customs office of departure. He shall be responsible for presentation of the road vehicle, the combination of vehicles or the container together with the load and the TIR Carnet relating thereto at the Customs office of departure, the Customs office en route and the Customs office of destination and for due observance of the other relevant provisions of the Convention; (p) the term heavy or bulky goods shall mean any heavy or bulky object which because of its weight, size or nature is not normally carried in a closed vehicle or closed container; (q) the term guaranteeing association shall mean an association approved by the Customs authorities of a Contracting Party to act as surety for persons using the TIR procedure. (b) Scope Article 2 This Convention shall apply to the transport of goods without intermediate reloading, in road vehicles, combinations of vehicles or in containers, across one or more frontiers between a Customs office of departure of one Contracting Party and a Customs office of destination of another or of the same Contracting Party, provided that some portion of the journey between the beginning and the end of the TIR transport is made by road. Article 3 For the provisions of this Convention to become applicable: (a) the transport operation must be performed: (i) by means of road vehicles, combinations of vehicles or containers previously approved under the conditions set forth in Chapter III (a), or (ii) by means of other road vehicles, other combinations of vehicles or other containers under the conditions set forth in Chapter III (c), or (iii) by road vehicles or special vehicles such as buses, cranes, sweepers, concrete-laying machines, etc. exported and therefore themselves considered as goods travelling by their own means from a Customs office of departure to a Customs office of destination under the conditions set forth in Chapter III (c). In case such vehicles are carrying other goods, the conditions as referred to under (i) or (ii) above shall apply accordingly; (b) the transport operations must be guaranteed by associations approved in accordance with the provisions of Article 6 and must be performed under cover of a TIR Carnet, which shall conform to the model reproduced in Annex 1 to this Convention. (c) Principles Article 4 Goods carried under the TIR procedure shall not be subjected to the payment or deposit of import or export duties and taxes at Customs offices en route. Article 5 1. Goods carried under the TIR procedure in sealed road vehicles, combinations of vehicles or containers shall not as a general rule be subjected to examination at Customs offices en route. 2. However, to prevent abuses, Customs authorities may in exceptional cases, and particularly when irregularity is suspected, carry out an examination of the goods at such offices. CHAPTER II ISSUE OF TIR CARNETS LIABILITY OF GUARANTEEING ASSOCIATIONS Article 6 1. Each Contracting Party may authorise associations to issue TIR Carnets, either directly or through corresponding associations, and to act as guarantors, as long as the minimum conditions and requirements, as laid down in Annex 9, Part I, are complied with. The authorisation shall be revoked if the minimum conditions and requirements contained in Annex 9, Part I are no longer fulfilled. 2. An association shall not be approved in any country unless its guarantee also covers the liabilities incurred in that country in connection with operations under cover of TIR Carnets issued by foreign associations affiliated to the same international organisation as that to which it is itself affiliated. 2 bis. An international organisation, as referred to in paragraph 2, shall be authorised by the Administrative Committee to take on responsibility for the effective organisation and functioning of an international guarantee system provided that it accepts this responsibility. 3. An association shall issue TIR Carnets only to persons whose access to the TIR procedure has not been refused by the competent authorities of Contracting Parties in which the person is resident or established. 4. Authorisation for access to the TIR procedure shall be granted only to persons who fulfil the minimum conditions and requirements laid down in Annex 9, Part II to this Convention. Without prejudice to Article 38, the authorisation shall be revoked if the fulfilment of these criteria is no longer ensured. 5. Authorisation for access to the TIR procedure shall be granted according to the procedure laid down in Annex 9, Part II to this Convention. Article 7 TIR Carnet forms sent to the guaranteeing associations by the corresponding foreign associations or by international organisations shall not be liable to import and export duties and taxes and shall be free of import and export prohibitions and restrictions. Article 8 1. The guaranteeing association shall undertake to pay the import or export duties and taxes, together with any default interest, due under the Customs laws and regulations of the country in which an irregularity has been noted in connection with a TIR operation. It shall be liable, jointly and severally with the persons from whom the sums mentioned above are due, for payment of such sums. 2. In cases where the laws and regulations of a Contracting Party do not provide for payment of import or export duties and taxes as provided for in paragraph 1 above, the guaranteeing association shall undertake to pay, under the same conditions, a sum equal to the amount of the import or export duties and taxes and any default interest. 3. Each Contracting Party shall determine the maximum sum per TIR Carnet, which may be claimed from the guaranteeing association on the basis of the provisions of paragraphs 1 and 2 above. 4. The liability of the guaranteeing association to the authorities of the country where the Customs office of departure is situated shall commence at the time when the TIR Carnet is accepted by the Customs office. In the succeeding countries through which goods are transported under the TIR procedure, this liability shall commence at the time when the goods enter these countries or, where the TIR transport has been suspended under Article 26, paragraphs 1 and 2, at the time when the TIR Carnet is accepted by the Customs office where the TIR transport is resumed. 5. The liability of the guaranteeing association shall cover not only the goods which are enumerated in the TIR Carnet but also any goods which, though not enumerated therein, may be contained in the sealed section of the road vehicle or in the sealed container. It shall not extend to any other goods. 6. For the purpose of determining the duties and taxes mentioned in paragraphs 1 and 2 of this Article, the particulars of the goods as entered in the TIR Carnet shall, in the absence of evidence to the contrary, be assumed to be correct. 7. When payment of sums mentioned in paragraphs 1 and 2 of this Article becomes due, the competent authorities shall so far as possible require payment from the person or persons directly liable before making a claim against the guaranteeing association. Article 9 1. The guaranteeing association shall fix the period of validity of the TIR Carnet by specifying a final date of validity after which the Carnet may not be presented for acceptance at the Customs office of departure. 2. Provided that it has been accepted by the Customs office of departure on or before the final date of validity, as provided for in paragraph 1 of this Article, the Carnet shall remain valid until the termination of the TIR operation at the Customs office of destination. Article 10 1. Discharge of a TIR operation has to take place without delay. 2. When the Customs authorities of a country have discharged a TIR operation they can no longer claim from the guaranteeing association payment of the sums mentioned in Article 8, paragraphs 1 and 2, unless the certificate of termination of the TIR operation was obtained in an improper or fraudulent manner or no termination has taken place. Article 11 1. Where a TIR operation has not been discharged, the competent authorities shall not have the right to claim payment of the sums mentioned in Article 8, paragraphs 1 and 2, from the guaranteeing association unless, within a period of one year from the date of acceptance of the TIR Carnet by those authorities, they have notified the association in writing of the non-discharge. The same provision shall apply where the certificate of termination of the TIR operation was obtained in an improper or fraudulent manner, save that the period shall be two years. 2. The claim for payment of the sums referred to in Article 8, paragraphs 1 and 2 shall be made to the guaranteeing association at the earliest three months after the date on which the association was informed that the operation had not been discharged or that the certificate of termination of the TIR operation had been obtained in an improper or fraudulent manner and at the latest not more than two years after that date. However, in cases which, during the above-mentioned period of two years, become the subject of legal proceedings, any claim for payment shall be made within one year of the date on which the decision of the court becomes enforceable. 3. The guaranteeing association shall have a period of three months, from the date when a claim for payment is made upon it, in which to pay the amounts claimed. The sums paid shall be reimbursed to the association if, within the two years following the date on which the claim for payment was made, it has been established to the satisfaction of the Customs authorities that no irregularity was committed in connection with the transport operation in question. CHAPTER III TRANSPORT OF GOODS UNDER TIR CARNET (a) Approval of vehicles and containers Article 12 In order to fall within the provisions of sections (a) and (b) of this Chapter, every road vehicle must as regards its construction and equipment fulfil the conditions set out in Annex 2 to this Convention and must have been approved according to the procedure laid down in Annex 3 to this Convention. The Certificate of Approval shall conform to the specimen reproduced in Annex 4. Article 13 1. To fall within the provisions of sections (a) and (b) of this Chapter, containers must be constructed in conformity with the conditions laid down in Part I of Annex 7 and must have been approved according to the procedure laid down in Part II of that Annex. 2. Containers approved for the transport of goods under Customs seal in accordance with the Customs Convention on Containers, 1956, the agreements arising there from concluded under the auspices of the United Nations, the Customs Convention on Containers, 1972 or any international instruments that may supersede or modify the latter Convention, shall be considered as complying with the provisions of paragraph 1 above and must be accepted for transport under the TIR procedure without further approval. Article 14 1. Each Contracting Party reserves the right to refuse to recognise the validity of the approval of road vehicles or containers which do not meet the conditions set forth in Articles 12 and 13 above. Nevertheless, Contracting Parties shall avoid delaying traffic when the defects found are of minor importance and do not involve any risk of smuggling. 2. Before it is used again for the transport of goods under Customs seal, any road vehicle or container which no longer meets the conditions which justified its approval, shall be either restored to its original state, or presented for re-approval. (b) Procedure for transport under cover of a TIR Carnet Article 15 1. No special Customs documents shall be required in respect of the temporary importation of a road vehicle, combination of vehicles or container carrying goods under cover of the TIR procedure. No guarantee shall be required for the road vehicle or combination of vehicles or container. 2. The provisions of paragraph 1 of this Article shall not prevent a Contracting Party from requiring the fulfilment at the Customs office of destination of the formalities laid down by its national regulations to ensure that, once the TIR operation has been completed, the road vehicle, the combination of vehicles or the container will be re-exported. Article 16 When a road vehicle or combination of vehicles is carrying out a TIR transport, one rectangular plate bearing the inscription TIR and conforming to the specifications given in Annex 5 to this Convention, shall be affixed to the front and another to the rear of the road vehicle or combination of vehicles. These plates shall be so placed as to be clearly visible. They shall be removable or be fitted or designed in such a way that these plates can be reversed, covered, folded or indicate in any other manner that a TIR transport is not carried out. Article 17 1. A single TIR Carnet shall be made out in respect of each road vehicle or container. However, a single TIR Carnet may be made out in respect of a combination of vehicles or for several containers loaded on to a single road vehicle or on to a combination of vehicles. In that case the TIR manifest of the goods covered by the TIR Carnet shall list separately the contents of each vehicle in the combination of vehicles or of each container. 2. The TIR Carnet shall be valid for one journey only. It shall contain at least the number of detachable vouchers which are necessary for the TIR transport in question. Article 18 A TIR transport may involve several Customs offices of departure and destination, but the total number of Customs offices of departure and destination shall not exceed four. The TIR Carnet may only be presented to Customs offices of destination if all Customs offices of departure have accepted the TIR Carnet. Article 19 The goods and the road vehicle, the combination of vehicles or the container shall be produced with the TIR Carnet at the Customs office of departure. The Customs authorities of the country of departure shall take such measures as are necessary for satisfying themselves as to the accuracy of the goods manifest and either for affixing the Customs seals or for checking Customs seals affixed under the responsibility of the said Customs authorities by duly authorised persons. Article 20 For journeys in the territory of their country, the Customs authorities may fix a time-limit and require the road vehicle, the combination of vehicles or the container to follow a prescribed route. Article 21 At each Customs office en route and at Customs offices of destination, the road vehicle, the combination of vehicles or the container shall be produced for purposes of control to the Customs authorities together with the load and the TIR Carnet relating thereto. Article 22 1. As a general rule and except when they examine the goods in accordance with Article 5, paragraph 2, the Customs authorities of the Customs offices en route of each of the Contracting Parties shall accept the Customs seals of other Contracting Parties, provided that they are intact. The said Customs authorities may, however, if control requirements make it necessary, add their own seals. 2. The Customs seals thus accepted by a Contracting Party shall have in the territory of that Contracting Party the benefit of the same legal protection as is accorded to the national seals. Article 23 The Customs authorities shall not:  require road vehicles, combinations of vehicles or containers to be escorted at the carriers' expense on the territory of their country,  require examination en route of road vehicles, combinations of vehicles or containers and their loads, except in special cases. Article 24 If the Customs authorities conduct an examination of the load of a road vehicle, combination of vehicles or the container in the course of the journey or at a Customs office en route, they shall record on the TIR Carnet vouchers used in their country, on the corresponding counterfoils, and on the vouchers remaining in the TIR Carnet, particulars of the new seals affixed and of the controls carried out. Article 25 If the Customs seals are broken en route otherwise than in the circumstances of Articles 24 and 35, or if any goods are destroyed or damaged without breaking of such seals, the procedure laid down in Annex I to this Convention for the use of the TIR Carnet shall, without prejudice to the possible application of the provisions of national law, be followed and the certified report in the TIR Carnet shall be completed. Article 26 1. When transport under cover of a TIR Carnet takes place in part in the territory of a State which is not a Contracting Party to this Convention, the TIR transport shall be suspended during that part of the journey. In that case, the Customs authorities of the Contracting Party on whose territory the journey continues shall accept the TIR Carnet for the resumption of the TIR transport, provided that the Customs seals and/or identifying marks have remained intact. Where the Customs seals have not remained intact, the customs authorities may accept the TIR Carnet for resumption of the TIR transport under the provisions of Article 25. 2. The same shall apply where for a part of the journey the TIR Carnet is not used by the holder of the Carnet in the territory of a Contracting Party because of the existence of simpler Customs transit procedures or when the use of a Customs transit regime is not necessary. 3. In such cases the Customs offices where the TIR transport is suspended or resumed shall be deemed to be Customs offices of exit en route and Customs offices of entry en route respectively. Article 27 Subject to the provisions of this Convention and in particular of Article 18, another Customs office of destination may be substituted for a Customs office of destination originally indicated. Article 28 1. Termination of a TIR operation shall be certified by the Customs authorities without delay. Termination of a TIR operation may be certified without or with reservation: where termination is certified with reservation this shall be on account of facts connected with the TIR operation itself. These facts shall be clearly indicated in the TIR Carnet. 2. In cases where the goods are placed under another Customs procedure or another system of Customs control, all irregularities that may be committed under that other Customs procedure or system of Customs control shall not be attributed to the TIR Carnet holder as such or any person acting on his behalf. (c) Provisions concerning transport of heavy or bulky goods Article 29 1. The provisions of this section apply only to the transport of heavy or bulky goods as defined in Article 1, subparagraph (p), of this Convention. 2. Where the provisions of this section apply, heavy or bulky goods may, if the authorities at the Customs office of departure so decide, be carried by means of non-sealed vehicles or containers. 3. The provisions of this section shall apply only if, in the opinion of the authorities at the Customs office of departure, the heavy or bulky goods carried and any accessories carried with them can be easily identified by reference to the description given, or can be provided with Customs seals and/or identifying marks so as to prevent any substitution, or removal of the goods, without it being obvious. Article 30 All the provisions of this Convention, save those to which the special provisions of this section make an exception, shall apply to the transport of heavy or bulky goods under the TIR procedure. Article 31 The liability of the guaranteeing association shall cover not only the goods enumerated in the TIR Carnet, but also any goods which, though not enumerated in the Carnet, are on the load platform or among the goods enumerated in the TIR Carnet. Article 32 The cover and all vouchers of the TIR Carnet shall bear the endorsement heavy or bulky goods in bold letters in English or in French. Article 33 The authorities at the Customs office of departure may require such packing lists, photographs, drawings, etc., as are necessary for the identification of the goods carried to be appended to the TIR Carnet. In this case they shall endorse these documents, one copy of the said documents shall be attached to the inside of the cover page of the TIR Carnet, and all the manifests of the TIR Carnet shall include a reference to such documents. Article 34 The authorities at the Customs offices en route of each of the Contracting Parties shall accept the Customs seals and/or identifying marks affixed by the competent authorities of other Contracting Parties. They may, however, affix additional seals and/or identifying marks; they shall record particulars of the new seals and/or identifying marks on the vouchers of the TIR Carnet used in their country, on the corresponding counterfoils and on the vouchers remaining in the TIR Carnet. Article 35 If Customs authorities conducting an examination of the load at a Customs office en route or in the course of the journey are obliged to break seals and/or remove identifying marks, they shall record the new seals and/or identifying marks on the vouchers of the TIR Carnet used in their country, on the corresponding counterfoils and on the vouchers remaining in the TIR Carnet. CHAPTER IV IRREGULARITIES Article 36 Any breach of the provisions of this Convention shall render the offender liable, in the country where the offence was committed, to the penalties prescribed by the law of that country. Article 37 When it is not possible to establish in which territory an irregularity was committed, it shall be deemed to have been committed in the territory of the Contracting Party where it is detected. Article 38 1. Each of the Contracting Parties shall have the right to exclude temporarily or permanently from the operation of this Convention any person guilty of a serious offence against the Customs laws or regulations applicable to the international transport of goods. 2. This exclusion shall be notified within one week to the competent authorities of the Contracting Party on whose territory the person concerned is established or resident, to the association(s) in the country or Customs territory where the offence has been committed and to the TIR Executive Board. Article 39 When TIR operations are accepted as being otherwise in order: 1. The Contracting Parties shall disregard minor discrepancies in the observance of time-limits or routes prescribed. 2. Likewise, discrepancies between the particulars on the goods manifest of the TIR Carnet and the actual contents of a road vehicle, combination of vehicles or container shall not be considered as infringements of the Convention by the holder of the TIR Carnet when evidence is produced to the satisfaction of the competent authorities that these discrepancies were not due to mistakes committed knowingly or through negligence at the time when the goods were loaded or dispatched or when the manifest was made out. Article 40 The Customs administrations of the countries of departure and of destination shall not consider the holder of the TIR Carnet responsible for the discrepancies which may be discovered in those countries, when the discrepancies in fact relate to the Customs procedures which preceded or followed a TIR transport and in which the holder was not involved. Article 41 When it is established to the satisfaction of the Customs authorities that goods specified on the manifest of a TIR Carnet have been destroyed or have been irrecoverably lost by accident or force majeure or that they are short by reason of their nature, payment of the duties and taxes normally due shall be waived. Article 42 On receipt from a Contracting Party for a request giving the relevant reasons, the competent authorities of the Contracting Parties concerned in a TIR transport shall furnish that Contracting Party with all the available information needed for implementation of the provisions of Articles 39, 40 and 41 above. Article 42 bis The competent authorities, in close cooperation with the associations, shall take all necessary measures to ensure the proper use of TIR Carnets. To this effect they may take appropriate national and international control measures. National control measures taken in this context by the competent authorities shall be communicated immediately to the TIR Executive Board which will examine their conformity with the provisions of the Convention. International control measures shall be adopted by the Administrative Committee. Article 42 ter The competent authorities of the Contracting Parties shall, as appropriate, provide authorised associations with information that they require to fulfil the undertaking given in accordance with Annex 9, part 1, Article 1(f)(iii). Annex 10 set out the information to be provided in particular cases. CHAPTER V EXPLANATORY NOTES Article 43 The Explanatory Notes set out in Annex 6 and Annex 7, Part III, interpret certain provisions of this Convention and its Annexes. They also describe certain recommended practices. CHAPTER VI MISCELLANEOUS PROVISIONS Article 44 Each Contracting Party shall provide the guaranteeing associations concerned with facilities for: (a) the transfer of the currency necessary for the sums claimed by the authorities of Contracting Parties by virtue of the provisions of Article 8 of this Convention; and (b) the transfer of currency for payment for TIR Carnet forms sent to the guaranteeing associations by the corresponding foreign associations or by the international organisations. Article 45 Each Contracting Party shall cause to be published the list of the Customs offices of departure, Customs offices en route and Customs offices of destination approved by it for accomplishing TIR operations. The Contracting Parties of adjacent territories shall consult each other to agree upon corresponding frontier offices and upon their opening hours. Article 46 1. No charge shall be made for Customs attendance in connection with the Customs operations mentioned in this Convention, save where it is provided on days or at times or places other than those normally appointed for such operations. 2. Contracting Parties shall arrange to the fullest extent possible for Customs operations concerning perishable goods at Customs offices to be facilitated. Article 47 1. The provisions of this Convention shall preclude neither the application of restrictions and controls imposed under national regulations on grounds of public morality, public security, hygiene or public health, or for veterinary or phytopathological reasons, nor the levy of dues chargeable by virtue of such regulations. 2. The provisions of this Convention shall not preclude the application of other provisions either national or international governing transport. Article 48 Nothing in this Convention shall prevent Contracting Parties which form a Customs or Economic Union from enacting special provisions in respect of transport operations commencing or terminating, or passing through, their territories, provided that such provisions do not attenuate the facilities provided for by this Convention. Article 49 This Convention shall not prevent the application of greater facilities which Contracting Parties grant or may wish to grant either by unilateral provisions or by virtue of bilateral or multilateral agreements provided that such facilities do not impede the application of the provisions of this Convention, and in particular, TIR operations. Article 50 The Contracting Parties shall communicate to one another, on request, information necessary for implementing the provisions of this Convention, and particularly information relating to the approval of road vehicles or containers and to the technical characteristics of their design. Article 51 The Annexes to this Convention form an integral part of the Convention. CHAPTER VII FINAL CLAUSES Article 52 Signature, ratification, acceptance, approval and accession 1. All States Members of the United Nations or members of any of the specialised agencies or of the International Atomic Energy Agency or Parties to the Statute of the International Court of Justice, and any other State invited by the General Assembly of the United Nations, may become Contracting Parties to this Convention: (a) by signing it without reservation of ratification, acceptance or approval; (b) by depositing an instrument of ratification, acceptance or approval after signing it subject to ratification, acceptance or approval; or (c) by depositing an instrument of accession. 2. This Convention shall be open from 1 January 1976 until 1 December 1976 inclusive for signature at the Office of the United Nations at Geneva by the States referred to in paragraph 1 of this Article. Thereafter it shall be open for their accession. 3. Customs or economic unions may, together with all their member States or at any time after all their member States have become Contracting Parties to this Convention, also become Contracting Parties to this Convention in accordance with the provisions of paragraphs 1 and 2 of this Article. However, these unions shall not have the right to vote. 4. The instruments of ratification, acceptance, approval or accession shall be deposited with the Secretary-General of the United Nations. Article 53 Entry into force 1. This Convention shall enter into force six months after the date on which five States referred to in Article 52, paragraph 1, have signed it without reservation of ratification, acceptance or approval or have deposited their instruments of ratification, acceptance, approval or accession. 2. After five States referred to in Article 52, paragraph 1, have signed it without reservation of ratification, acceptance or approval, or have deposited their instruments of ratification, acceptance, approval or accession, this Convention shall enter into force for further Contracting Parties six months after the date of the deposit of their instruments of ratification, acceptance, approval or accession. 3. Any instrument of ratification, acceptance, approval or accession deposited after the entry into force of an amendment to this Convention shall be deemed to apply to this Convention as amended. 4. Any such instrument deposited after an amendment has been accepted but before it has entered into force shall be deemed to apply to this Convention as amended on the date when the amendment enters into force. Article 54 Denunciation 1. Any Contracting Party may denounce this Convention by so notifying the Secretary-General of the United Nations. 2. Denunciation shall take effect fifteen months after the date of receipt by the Secretary-General of the notification of denunciation. 3. The validity of TIR Carnets accepted by the Customs office of departure before the date when the denunciation takes effect shall not be affected thereby and the guarantee of the guaranteeing association shall hold good in accordance with the provisions of this Convention. Article 55 Termination If, after the entry into force of this Convention, the number of States which are Contracting Parties is for any period of twelve consecutive months reduced to less than five, the Convention shall cease to have effect from the end of the twelve-month period. Article 56 Termination of the operation of the TIR Convention, 1959 1. Upon its entry into force, this Convention shall terminate and replace, in relations between the Contracting Parties to this Convention, the TIR Convention, 1959. 2. Certificates of approval issued in respect of road vehicles and containers under the conditions of the TIR Convention, 1959, shall be accepted during the period of their validity or any extension thereof for the transport of goods under Customs seal by Contracting Parties to this Convention, provided that such vehicles and containers continue to fulfil the conditions under which they were originally approved. Article 57 Settlement of disputes 1. Any dispute between two or more Contracting Parties concerning the interpretation or application of this Convention shall, so far as possible be settled by negotiation between them or other means of settlement. 2. Any dispute between two or more Contracting Parties concerning the interpretation or application of this Convention which cannot be settled by the means indicated in paragraph 1 of this Article shall, at the request of one of them, be referred to an arbitration tribunal composed as follows: each Party to the dispute shall appoint an arbitrator and these arbitrators shall appoint another arbitrator, who shall be chairman. If, three months after receipt of a request, one of the Parties has failed to appoint an arbitrator or if the arbitrators have failed to elect the chairman, any of the Parties may request the Secretary-General of the United Nations to appoint an arbitrator or the chairman of the arbitration tribunal. 3. The decision of the arbitration tribunal established under the provisions of paragraph 2 shall be binding on the Parties to the dispute. 4. The arbitration tribunal shall determine its own rules of procedure. 5. Decisions of the arbitration tribunal shall be taken by majority vote. 6. Any controversy which may arise between the Parties to the dispute as regards the interpretation and execution of the award may be submitted by any of the Parties for judgment to the arbitration tribunal which made the award. Article 58 Reservations 1. Any State may, at the time of signing, ratifying or acceding to this Convention, declare that it does not consider itself bound by Article 57, paragraphs 2 to 6, of this Convention. Other Contracting Parties shall not be bound by these paragraphs in respect of any Contracting Party which has entered such a reservation. 2. Any Contracting Party having entered a reservation as provided for in paragraph 1 of this Article may at any time withdraw such reservation by notifying the Secretary-General of the United Nations. 3. Apart from the reservations provided for in paragraph 1 of this Article, no reservation to this Convention shall be permitted. Article 58 bis Administrative Committee An Administrative Committee composed of all the Contracting Parties shall be established. Its composition, functions and rules of procedure are set out in Annex 8. Article 58 ter TIR Executive Board The Administrative Committee shall establish a TIR Executive Board as a subsidiary body which will, on its behalf, fulfil the tasks entrusted to it by the Convention and by the Committee. Its composition, functions and rules of procedure are set out in Annex 8. Article 59 Procedure for amending this Convention 1. This Convention, including its Annexes, may be amended upon the proposal of a Contracting Party by the procedure specified in this Article. 2. Any proposed amendment to this Convention shall be considered by the Administrative Committee composed of all the Contracting Parties in accordance with the rules of procedure set out in Annex 8. Any such amendment considered or prepared during the meeting of the Administrative Committee and adopted by it by a two-thirds majority of the members present and voting shall be communicated by the Secretary-General of the United Nations to the Contracting Parties for their acceptance. 3. Except as provided for under Article 60, any proposed amendment communicated in accordance with the preceding paragraph shall come into force with respect to all Contracting Parties three months after the expiry of a period of twelve months following the date of communication of the proposed amendment during which period no objection to the proposed amendment has been communicated to the Secretary-General of the United Nations by a State which is a Contracting Party. 4. If an objection to the proposed amendment has been communicated in accordance with paragraph 3 of this Article, the amendment shall be deemed not to have been accepted and shall have no effect whatsoever. Article 60 Special procedure for amending Annexes 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10 1. Any proposed amendment to Annexes 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10 considered in accordance with paragraphs 1 and 2 of Article 59 shall come into force on a date to be determined by the Administrative Committee at the time of its adoption, unless by a prior date determined by the Administrative Committee at the same time, one-fifth or five of the States which are Contracting Parties, whichever number is less, notify the Secretary-General of the United Nations of their objection to the amendment. Determination by the Administrative Committee of the dates referred to in this paragraph shall be by a two-thirds majority of those present and voting. 2. On entry into force, any amendment adopted in accordance with the procedures set out in paragraph 1 above shall for all Contracting Parties replace and supersede any previous provisions to which the amendment refers. Article 61 Requests, communications and objections The Secretary-General of the United Nations shall inform all Contracting Parties and all States referred to in Article 52, paragraph 1, of this Convention of any request, communication or objection under Articles 59 and 60 above and of the date on which any amendment enters into force. Article 62 Review Conference 1. Any State which is a Contracting Party may, by notification to the Secretary-General of the United Nations, request that a conference be convened for the purpose of reviewing this Convention. 2. A review conference to which all Contracting Parties and all States referred to in Article 52, paragraph 1, shall be invited, shall be convened by the Secretary-General of the United Nations if, within a period of six months following the date of notification by the Secretary-General, not less than one-fourth of the States which are Contracting Parties notify him of their concurrence with the request. 3. A review conference to which all Contracting Parties and all States referred to in Article 52, paragraph 1, shall be invited shall also be convened by the Secretary-General of the United Nations upon notification of a request by the Administrative Committee. The Administrative Committee shall make a request if agreed to by a majority of those present and voting in the Committee. 4. If a conference is convened in pursuance of paragraphs 1 or 3 of this Article, the Secretary-General of the United Nations shall so advise all the Contracting Parties and invite them to submit, within a period of three months, the proposals which they wish the conference to consider. The Secretary-General of the United Nations shall circulate to all Contracting Parties the provisional agenda for the conference, together with the texts of such proposals, at least three months before the date on which the conference is to meet. Article 63 Notifications In addition to the notifications and communications provided for in Articles 61 and 62, the Secretary-General of the United Nations shall notify all the States referred to in Article 52 of the following: (a) signatures, ratifications, acceptances, approvals and accessions under Article 52; (b) the dates of entry into force of this Convention in accordance with Article 53; (c) denunciations under Article 54; (d) the termination of this Convention under Article 55; (e) reservations under Article 58. Article 64 Authentic text After 31 December 1976, the original of this Convention shall be deposited with the Secretary-General of the United Nations, who shall transmit certified true copies to each of the Contracting Parties and to the States referred to in Article 52, paragraph 1, which are not Contracting Parties. IN WITNESS WHEREOF, the undersigned, being duly authorised thereto, have signed this Convention. DONE at Geneva, this fourteenth day of November one thousand nine hundred and seventy-five, in a single copy in the English, French and Russian languages, the three texts being equally authentic. ANNEX 1 MODEL OF THE TIR CARNET Version 1 1. The TIR Carnet is printed in French except for page 1 of the cover where the items are also printed in English. The Rules regarding the Use of the TIR Carnet given in French on page 2 of the cover are also printed in English on page 3 of the cover. The Certified Report may also appear, on its reverse side, in a language other than French, as may be appropriate. 2. Carnets used for TIR operations within a regional guarantee chain may be printed in any other official language of the United Nations except for page 1 of the cover where the items are also printed in English or French. The Rules regarding the Use of the TIR Carnet are printed on page 2 of the cover in the official language of the United Nations used and are also printed in English or French on page 3 of the cover. Version 2 3. For the transport of tobacco and alcohol for which an increased guarantee may be claimed from the guaranteeing association, in line with Annex 6, Explanatory Note 0.8.3, Customs authorities shall request TIR Carnets to be clearly marked TOBACCO/ALCOHOL and TABAC/ALCOOL on the cover and on all vouchers. In addition, these Carnets must provide details, at least in English and French, on the categories of tobacco and alcohol guaranteed, on a separate sheet inserted into the Carnet following page 2 of the cover of the Carnet. Model of the TIR Carnet: VERSION 1 Model of the TIR Carnet: VERSION 1 Model of the TIR Carnet: VERSION 1 Model of the TIR Carnet: VERSION 1 Model of the TIR Carnet: VERSION 1 Model of the TIR Carnet: VERSION 1 Model of the TIR Carnet: VERSION 2 Model of the TIR Carnet: VERSION 2 Model of the TIR Carnet: VERSION 2 Model of the TIR Carnet: VERSION 2 Model of the TIR Carnet: VERSION 2 Model of the TIR Carnet: VERSION 2 Model of the TIR Carnet: VERSION 2 ANNEX 2 REGULATIONS ON TECHNICAL CONDITIONS APPLICABLE TO ROAD VEHICLES WHICH MAY BE ACCEPTED FOR INTERNATIONAL TRANSPORT UNDER CUSTOMS SEAL Article 1 Basic principles Approval for the international transport of goods under Customs seal may be granted only to vehicles, the load compartments of which are constructed and equipped in such a manner that: (a) no goods can be removed from or introduced into, the sealed part of the vehicle without leaving obvious traces of tampering or without breaking the Customs seal; (b) Customs seals can be simply and effectively affixed to them; (c) they contain no concealed spaces where goods may be hidden; (d) all spaces capable of holding goods are readily accessible for Customs inspection. Article 2 Structure of load compartments 1. To meet the requirements of Article 1 of these Regulations: (a) the constituent parts of the load compartment (sides, floor, doors, roof, uprights, frames, cross-pieces, etc.) shall be assembled either by means of devices which cannot be removed and replaced from the outside without leaving obvious traces or by such methods as will produce a structure which cannot be modified without leaving obvious traces. When the sides, floor, doors and roof are made up of various components, these shall meet the same requirements and be of sufficient strength; (b) doors and all other closing systems (including stopcocks, manhole-covers, flanges etc.) shall be fitted with a device on which Customs seals can be fixed. This device must be such that it cannot be removed and replaced from the outside without leaving obvious traces, or the door or fastening be opened without breaking the Customs seals. The latter shall be adequately protected. Opening roofs shall be permitted; (c) apertures for ventilation and drainage shall be provided with a device preventing access to the interior of the load compartment. This device must be such that it cannot be removed and replaced from the outside without leaving obvious traces. 2. Notwithstanding the provisions of Article 1(c) of these Regulations, constituent parts of the load compartment which, for practical reasons, have to include empty spaces (for example, between the partitions of a double wall) shall be permitted. In order that the said spaces cannot be used to conceal goods: (i) where it covers the full height from floor to roof, or, in other cases, where the space between it and the outer wall is completely enclosed, the lining inside the load compartment shall be so fitted that it cannot be removed and replaced without leaving obvious traces; and (ii) where a lining is of less than full height and the spaces between the lining and the outer wall are not completely enclosed, and in all other cases where spaces occur in the construction of a load compartment, the number of such spaces shall be kept to a minimum and these spaces shall be readily accessible for Customs inspection. 3. Windows shall be allowed provided that they are made of materials of sufficient strength and that they cannot be removed and replaced from the outside without leaving obvious traces. Glass may nevertheless be permitted, but if glass other than safety glass is used, the windows shall be fitted with a fixed metal grille which cannot be removed from the outside; the mesh of the grille shall not exceed 10 mm. 4. Openings made in the floor for technical purposes, such as lubrication, maintenance and filling of the sand-box, shall be allowed only on condition that they are fitted with a cover capable of being fixed in such a way as to render the load compartment inaccessible from the outside. Article 3 Sheeted vehicles 1. Where applicable, the provisions of Articles 1 and 2 of these Regulations shall apply to sheeted vehicles. In addition, these vehicles shall conform to the provisions of this Article. 2. The sheet shall be either of strong canvas or of plastic-covered or rubberised cloth, which shall be of sufficient strength and unstretchable. It shall be in good condition and made up in such a way that once the closing device has been secured, it is impossible to gain access to the load compartment without leaving obvious traces. 3. If the sheet is made up of several pieces, their edges shall be folded into one another and sewn together with two seams at least 15 mm apart. These seams shall be made as shown in sketch No 1 appended to these Regulations; however, where in the case of certain parts of the sheet (such as flaps and reinforced corners) it is not possible to assemble the pieces in that way, it shall be sufficient to fold the edge of the top section and make the seams as shown in sketches Nos 2 or 2(a) appended to these Regulations. One of the seams shall be visible only from the inside and the colour of the thread used for that seam shall be clearly different from the colour of the sheet itself and from the colour of the thread used for the other seam. All seams shall be machine-sewn. 4. If the sheet is of plastic-covered cloth, and is made up of several pieces, the pieces may alternatively be welded together in the manner shown in sketch No 3 appended to these Regulations. The edges of the pieces shall overlap by at least 15 mm. The pieces shall be fused together over the whole width of the overlap. The edge of the outer sheet shall be covered with a band of plastic material at least 7 mm wide, affixed by the same welding process. The plastic band and the sheet on each side of it for a width of at least 3 mm shall have a clearly-defined uniform relief pattern stamped on them. The pieces shall be welded in such a way that they cannot be separated and rejoined without leaving obvious traces. 5. Repairs shall be made in accordance with the method described in sketch No 4 appended to these Regulations; the edges shall be folded into one another and sewn together with two visible seams at least 15 mm apart; the colour of the thread visible from the inside shall be different from that of the thread visible from the outside and from that of the sheet itself; all seams shall be machine-sewn. When a sheet which has been damaged near the edges is repaired by replacing the damaged part by a patch, the seam can also be made in accordance with the provisions of paragraph 3 of this Article and sketch No 1 appended to these Regulations. Sheets of plastic-covered cloth may alternatively be repaired in accordance with the method described in paragraph 4 of this Article, but in that case the plastic band must be affixed to both sides of the sheet, the patch being fitted on the inside of the sheet. 6. The sheet shall be fixed to the vehicle in strict compliance with the conditions set forth in Article 1(a) and (b) of these Regulations. The following systems can be used: (a) The sheet can be secured by: (i) metal rings fixed to the vehicles, (ii) eyelets let into the edge of the sheet, and (iii) a fastening passing through the rings above the sheet and visible from the outside for its entire length. The sheet shall overlap solid parts of the vehicle by at least 250 mm, measured from the centre of the securing rings, unless the system of construction of the vehicle in itself prevents all access to the load compartment. (b) When any edge of a sheet is to be permanently secured to a vehicle, the two surfaces shall be joined together without a break and shall be held in place by strong devices. (c) When a sheet locking system is used it shall in locked position join the sheet tightly to the outside of the load compartment (as an example see sketch No 6). 7. The sheet shall be supported by an adequate superstructure (uprights, sides, arches, slats, etc.). 8. The spaces between the rings and the spaces between the eyelets shall not exceed 200 mm. The spaces may however be greater but shall not exceed 300 mm between rings and eyelets on either side of the upright if the construction of the vehicle and the sheet is such as to prevent all access to the load compartment. The eyelets shall be reinforced. 9. The following fastenings shall be used: (a) steel wire ropes of at least 3 mm diameter; or (b) ropes of hemp or sisal of at least 8 mm diameter encased in a transparent sheath of unstretchable plastic; or (c) ropes consisting of batches of fibre-optic lines inside a spirally wound steel housing encased in a transparent sheath of unstretchable plastic; or (d) ropes comprising a textile cord surrounded by at least four strands consisting solely of steel wire and completely covering the core, under the condition that the roper (without taking into account the transparent sheath, if any) are not less than 3 mm in diameter. Ropes in accordance with paragraph 9(a) or (d) of this Article may have a transparent sheath of unstretchable plastic. In cases where the sheet has to be fixed to the frame in a system of construction which otherwise complies with the provisions of paragraph 6(a) of this Article, a thong can be used as fastening (an example of such a system of construction is given in sketch No 7 appended to this Annex). The thong has to comply with the requirements stipulated in paragraph 11(a)(iii) with regard to material, dimensions and shape. 10. Each rope shall be in one piece and have a hard metal end-piece at each end. Each metal end-piece shall allow the introduction of the thread or strap of the Customs seal. The fastener of each metal end-piece of ropes in accordance with the provisions of paragraph 9(a), (b) and (d) of this Article shall include a hollow rivet passing through the rope so as to allow the introduction of the thread or strap of the Customs seal. The rope shall remain visible on either side of the hollow rivet so that it is possible to ensure that the rope is in one piece (see sketch No 5 appended to these Regulations). 11. At the openings in the sheet, used for loading and unloading, the two surfaces shall be joined together. The following systems can be used: (a) The two edges of the sheet shall have an adequate overlap. They shall also be fastened by: (i) a flap sewn or welded in accordance with paragraphs 3 and 4 of this Article, (ii) rings and eyelets meeting the conditions of paragraph 8 of this Article, the rings shall be manufactured of metal, and (iii) a thong made of appropriate material, in one piece and unstretchable, at least 20 mm wide and 3 mm thick, passing through the rings and holding together the two edges of the sheet and the flap; the thong shall be secured inside the sheet and fitted either with:  an eyelet to take the rope mentioned in paragraph 9 of this Article, or,  an eyelet which can be attached to a metal ring mentioned in paragraph 6 of this Article and be secured by the rope mentioned in paragraph 9 of this Article. A flap shall not be required if a special device, such as a baffle plate, is fitted, which prevents access to the load compartment without leaving obvious traces. Neither shall a flap be required for vehicles with sliding sheets. (b) A special locking system holding the edges of the sheets tightly locked when the load compartment is closed and sealed. The system shall be provided with an opening through which a metal ring mentioned in paragraph 6 of this Article can pass and be secured by the rope mentioned in paragraph 9 of this Article. Such a system is described in sketch No 8 appended to this Annex. Article 4 Vehicles with sliding sheets 1. Where applicable, the provisions of Articles 1, 2 and 3 of these Regulations shall apply to vehicles with sliding sheets. In addition, these vehicles shall conform to the provisions of this Article. 2. The sliding sheets, floor, doors and all other constituent parts of the load compartment shall fulfil either the requirements in Article 3, paragraphs 6, 8, 9 and 11 of these Regulations or the requirements set out in (i) to (vi) below. (i) The sliding sheets, floor, doors and all other constituent parts of the load compartment shall be assembled in such a way that they cannot be opened or closed without leaving obvious traces. (ii) The sheet shall overlap the solid parts at the top of the vehicle by at least 1/4 of the actual distance between the tensioning straps. The sheet shall overlap the solid parts at the bottom of the vehicle by at least 50 mm. The horizontal opening between the sheet and the solid parts of the load compartment may not exceed 10 mm measured perpendicular to the longitudinal axis of the vehicle at any place when the load compartment is secured and sealed for Customs purposes. (iii) The sliding sheet guidance and other movable parts shall be assembled in such a way that closed and Customs sealed doors and other movable parts cannot be opened or closed from the outside without leaving obvious traces. The sliding sheet guidance and other movable parts shall be assembled in such a way that it is impossible to gain access to the load compartment without leaving obvious traces. The system is described in sketch No 9 appended to these Regulations. (iv) The horizontal distance between the rings, used for Customs purposes, on the solid parts of the vehicle shall not exceed 200 mm. The space may, however, be greater but shall not exceed 300 mm between the rings on either side of the upright if the construction of the vehicle and the sheets is such as preventing all access to the load compartment. In any case, the conditions laid down in (ii) above shall be complied with. (v) The distance between the tensioning straps shall not exceed 600 mm. (vi) The fastenings used to secure the sheets to the solid parts of the vehicle shall fulfil the requirements in Article 3, paragraph 9 of these Regulations. Sketch No 1 SHEET MADE OF SEVERAL PIECES SEWN TOGETHER Sketch No 2 SHEET MADE OF SEVERAL PIECES SEWN TOGETHER Sketch No 2 (a) SHEET MADE OF SEVERAL PIECES SEWN TOGETHER Sketch No 3 SHEET MADE OF SEVERAL PIECES WELDED TOGETHER Sketch No 4 REPAIR OF THE SHEET Sketch No 5 EXAMPLE OF END-PIECE Sketch No 6 EXAMPLE OF SHEET LOCKING SYSTEM Sketch No 7 EXAMPLE OF SHEETS FIXED TO SPECIAL-SHAPED FRAME Sketch No 8 SHEET LOCKING SYSTEM AT OPENINGS FOR LOADING AND UNLOADING Sketch No 9 EXAMPLE OF A CONSTRUCTION OF A VEHICLE WITH SLIDING SHEETS ANNEX 3 PROCEDURE FOR THE APPROVAL OF ROAD VEHICLES COMPLYING WITH THE TECHNICAL CONDITIONS SET FORTH IN THE REGULATIONS CONTAINED IN ANNEX 2 GENERAL 1. Road vehicles may be approved by one of the following procedures: (a) individually; or, (b) by design type (series of road vehicles). 2. An Approval Certificate conforming to the standard form of Annex 4 shall be issued for approved vehicles. This Certificate shall be printed in the language of the country of issue and in French or English. When the authority which has granted the approval deems it necessary, photographs or diagrams authenticated by that authority shall be attached to the Certificate. The number of those documents shall then be inserted by that authority under item No 6 of the Approval Certificate. 3. The Approval Certificate shall be kept on the road vehicle. 4. Road vehicles shall be produced every two years, for the purposes of inspection and of renewal of approval where appropriate, to the competent authorities of the country in which the vehicle is registered or, in the case of unregistered vehicles, of the country in which the owner or user is resident. 5. If a road vehicle no longer complies with the technical conditions prescribed for its approval, it shall, before it can be used for the transport of goods under cover of TIR Carnets, be restored to the condition which had justified its approval so as to comply again with the said technical conditions. 6. If the essential characteristics of a road vehicle are changed, the vehicle shall cease to be covered by the approval and shall be re-approved by the competent authority before it can be used for the transport of goods under cover of TIR Carnets. 7. The competent authorities of the country of registration of the vehicle, or, in the case of vehicles for which registration is not required, the competent authorities of the country where the owner or user of the vehicle is established may, as the case may be, withdraw or renew the Approval Certificate or issue a new Approval Certificate in the circumstances set out in Article 14 of this Convention and in paragraphs 4, 5 and 6 of this Annex. PROCEDURE FOR INDIVIDUAL APPROVAL 8. The owner, the operator or the representative of either shall apply to the competent authority for individual approval. The competent authority shall inspect the road vehicle produced in accordance with the general rules laid down in paragraph s 1 to 7 above and shall satisfy itself that the vehicle complies with the technical conditions prescribed in Annex 2, and after approval shall issue a certificate conforming to the model in Annex 4. PROCEDURE FOR APPROVAL BY DESIGN TYPE (SERIES OF ROAD VEHICLES) 9. Where road vehicles are manufactured by type series, the manufacturer may apply to the competent authority of the country of manufacture for approval by design-type. 10. The manufacturer shall state in his application the identification numbers or letters which he assigns to the type of road vehicle to which his application for approval relates. 11. The application shall be accompanied by drawings and a detailed design specification of the type of road vehicle to be approved. 12. The manufacturer shall give an undertaking in writing that he will: (a) produce to the competent authority such vehicles of the type concerned as that authority may wish to examine; (b) permit the competent authority to examine further units at any time during the production of the type series concerned; (c) advise the competent authority of any change, however small, in the design or specification before proceeding with such change; (d) mark the road vehicles in a visible place with the identification numbers of letters of the design-type and the serial number of the vehicle in the type series (manufacturer's number); (e) keep a record of vehicles manufactured to the approved design-type. 13. The competent authority shall state what changes, if any, must be made to the proposed design-type in order that approval may be granted. 14. No approval by design-type shall be granted unless the competent authority has satisfied itself by examination of one or more vehicles manufactured to the design-type concerned that vehicles of that type comply with the technical condition prescribed in Annex 2. 15. The competent authority shall notify the manufacturer in writing of its decision to grant approval by design-type. This decision shall be dated and numbered. The authority which took the decision shall be clearly designated. 16. The competent authority shall take the necessary steps to issue an Approval Certificate, which it has duly signed, in respect of every vehicle built in conformity with an approved design-type. 17. The holder of the Approval Certificate shall, before using the vehicle for the carriage of goods under the cover of a TIR Carnet, fill in, as may be required, on the Approval Certificate:  the registration number given to the vehicle (item No 1); or  in the case of a vehicle not subject to registration, particulars of his name and business address (item No 8). 18. When a vehicle which has been approved by design-type is exported to another country which is a Contracting Party to this Convention, no further approval procedure shall be required in that country on account of its importation. PROCEDURE FOR ENDORSEMENT OF THE CERTIFICATE OF APPROVAL 19. When an approved vehicle, carrying goods under cover of a TIR Carnet, is found to have major defects, the competent authorities of Contracting Parties may either refuse to allow the vehicle to continue its journey under a TIR Carnet, or allow the vehicle to continue its journey under a TIR Carnet on its territory while taking the necessary security precautions. The approved vehicle must be restored to a satisfactory state as rapidly as possible, and in any case before it is again used for the transport of goods under cover of a TIR Carnet. 20. In each of these cases the Customs authorities shall make an appropriate endorsement in item No 10 of the Certificate of Approval of the vehicle. When the vehicle has been restored to a condition which justifies approval, it shall be presented to the competent authorities of a Contracting Party who shall revalidate the Certificate by adding an endorsement to item No 11 cancelling the earlier observations. No vehicle, the Certificate of which has been endorsed at item No 10 under the provisions of the preceding paragraph, may again be used for the transport of goods under a TIR Carnet until it has been restored to a satisfactory condition and until the endorsement in item No 10 has been cancelled as stated above. 21. Each endorsement made on the Certificate shall be dated and authenticated by the competent authorities. 22. When a vehicle is found to have defects which the Customs authorities consider to be of minor importance and not involving the risk of smuggling, the continued use of the vehicle for the transport of goods under cover of a TIR Carnet can be authorised. The holder of the Approval Certificate shall be notified of the defects and shall restore his vehicle to a satisfactory state within a reasonable time. ANNEX 4 MODEL CERTIFICATE OF APPROVAL OF A ROAD VEHICLE Model certificate of approval of a road vehicle Model Certificate of Approval of a Road Vehicle (cont'd) Model Certificate of Approval of a Road Vehicle (cont'd) ANNEX 5 TIR PLATES 1. The dimensions of the plates shall be 250 mm by 400 mm. 2. The letters TIR in capital Latin characters shall be 200 mm high and their strokes at least 20 mm wide. The letters shall be white on a blue ground. ANNEX 6 EXPLANATORY NOTES Introduction to Explanatory Notes (i) In accordance with the provisions of Article 43 of this Convention, the Explanatory Notes interpret certain provisions of this Convention and of its Annexes. They also describe certain recommended practices, (ii) The Explanatory Notes do not modify the provisions of this Convention or of its Annexes but merely make their contents, meaning and scope more precise, (iii) In particular, having regard to the provisions of Article 12 of this Convention and of Annex 2 relating to the technical conditions for the approval of road vehicles for transport under Customs seal, the Explanatory Notes specify, where appropriate, the construction techniques to be accepted by the Contracting Parties as complying with those provisions. The Explanatory Notes also specify, where appropriate, which construction techniques do not comply with those provisions, (iv) The Explanatory Notes provide a means of applying the provisions of this Convention and of its Annexes so as to take into account the development of technology and economic requirements. MAIN TEXT OF THE CONVENTION Article 1 0.1.(b) Article 1(b) implies that, where several Customs office of departure or destination are located in one or several countries, there may be more than one TIR operation in a Contracting Party. Under these circumstances the national leg of a TIR transport carried out between two successive Customs offices, regardless of whether they are offices of departure, destination or en route, can be considered as a TIR operation. 0.1.(f) The fees and charges excepted in Article 1, subparagraph (f) mean all sums, other than import or export duties and taxes, levied by Contracting Parties on or in connection with importation or exportation. These sums shall be limited in amount to the approximate cost of the services rendered and shall not represent an indirect protection to domestic products or a tax on imports or exports for fiscal purposes. Such fees and charges include inter alia payments relating to:  certificates of origin if they are required for transit,  analyses carried out by Customs laboratories for control purposes,  Customs inspections and other clearance operations carried out outside normal working hours or away from Customs offices,  inspections for sanitary, veterinary or phytopathological reasons. 0.1.(j) The term demountable body means a load compartment which has no means of locomotion and which is designed in particular to be transported upon a road vehicle, the chassis of which, together with the under-framing of the body, is especially adapted for this purpose. It covers also a swap-body which is a load compartment designed especially for combined road and rail transport. 0.1.(j)(i) The term partially enclosed, as applied to equipment in Article 1, subparagraph (j)(i), relates to equipment generally consisting of a floor and a superstructure marking off a loading space equivalent to that of a closed container. The superstructure is generally made up of metal members forming the frame of a container. Containers of this type may also comprise one or more lateral or frontal walls. In some cases there is only a roof attached to the floor by uprights. This type of container is used in particular for the transport of bulky goods (motor cars, for example). Article 2 0.2-1. Article 2 provides that a transport operation under cover of a TIR Carnet may begin and end in the same country on condition that part of the journey is performed in foreign territory. In such cases there is nothing to prevent the Customs authorities of the country of departure from requiring, in addition to the TIR Carnet, a national document, intended to ensure duty-free reimportation of the goods. It is nevertheless recommended that Customs authorities should not insist on the use of such a document but accept instead an appropriate endorsement on the TIR Carnet. 0.2-2. The provisions of this Article allow goods to be carried under cover of a TIR Carnet when only part of the journey is made by road. They do not specify what part of the journey has to be made by road and it is sufficient that this should occur at some point between the beginning and the end of the TIR transport. However, it may happen that, for unforeseen reasons of a commercial or accidental nature, no part of the journey can be made by road, despite the intentions of the sender at the start of the journey. In these exceptional cases the Contracting Parties shall nevertheless accept the TIR Carnet and the liability of the guaranteeing associations shall remain in force. 0.5. Article 5 This Article does not exclude the right to carry out spot checks on the goods but stresses that these checks should be very limited in number. The international TIR Carnet procedure, in fact, provides protection greater than that given by national procedures. Firstly the particulars on the TIR Carnet relating to the goods must agree with the particulars given on the Customs documents which may be required in the country of departure. In addition the countries of transit and destination are given protection by the controls which are carried out at departure and which are certified by the Customs authorities at the office of departure (see Explanatory Note to Article 19). Article 6 0.6.2. Paragraph 2 Under the provisions of this paragraph, the Customs authorities of a country may approve more than one association, each of which may incur liability arising from the operations undertaken under cover of the Carnets issued by it or by its corresponding associations. 0.6.2 bis-1. The relationship between an international organisation and its member associations shall be defined in written agreements on the functioning of the international guarantee system. 0.6.2 bis-2. The authorisation granted in accordance with Article 6.2 bis shall be reflected in a written Agreement between the UNECE and the International Organisation. The Agreement shall stipulate that the International Organisation shall fulfil the relevant provisions of the Convention, shall respect the competences of the Contracting Parties to the Convention and shall comply with the decisions of the Administrative Committee and the requests of the TIR Executive Board. By signing the Agreement, the International Organisation confirms that it accepts the responsibilities imposed by the authorisation. The Agreement shall also apply to the responsibilities of the International Organisation set out in Annex 8, Article 10(b), in case the centralised printing and distribution of TIR Carnets is performed by the abovementioned international organisation. The Agreement shall be adopted by the Administrative Committee. Article 8 0.8.2. Paragraph 2 The provisions of this paragraph shall be applicable where, in case of irregularities of the type covered in Article 8, paragraph 1, the laws and regulations of a Contracting Party provide for the payment of sums other than import or export duties and taxes, such as administrative fines or other pecuniary sanctions. However, the sum to be paid shall not exceed the amount of import or export duties and taxes which would have been due if the goods had been imported or exported in accordance with the relevant Customs provisions, this amount being increased by any default interests. 0.8.3. Paragraph 3 Customs authorities are recommended to limit to a sum equal to $US 50 000 per TIR Carnet the maximum amount which may be claimed from the guaranteeing association. In the case of transport of alcohol and tobacco, details of which are given below, and which exceed the threshold levels provided further below, Customs authorities are recommended to increase the maximum amount which may be claimed from the guaranteeing associations to a sum equal to $US 200 000: (1) Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher (HS code: 22.07.10) (2) Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages; compound alcoholic preparations of a kind used for the manufacture of beverages (HS code 22.08) (3) Cigars, cheroots and cigarillos, containing tobacco (HS code 24.02.10) (4) Cigarettes containing tobacco (HS code: 24.02.20) (5) Smoking tobacco, whether or not containing tobacco substitutes in any proportion (HS code: 24.03.10). The maximum amount which may be claimed from guaranteeing associations is recommended to be limited to a sum equal to $US 50 000, if the following quantities are not exceeded for the above tobacco and alcohol categories: (1) 300 litres (2) 500 litres (3) 40 000 pieces (4) 70 000 pieces (5) 100 kilograms. The exact quantities (litres, pieces, kilograms) of the above categories of tobacco and alcohol must be inscribed into the goods manifest of the TIR Carnet. 0.8.5. Paragraph 5 If the guarantee is questioned for goods not listed in the TIR Carnet, the administration concerned should indicate the facts on which it based its opinion that the goods were contained in the sealed section of the road vehicle or the sealed container. 0.8.6. Paragraph 6 1. In the absence in the TIR Carnet of particulars detailed enough to enable charges on the goods to be determined, the Parties concerned may produce evidence of their precise nature. 2. If no evidence is furnished, duties and taxes will be charged, not at a flat rate unrelated to the nature of the goods, but at the highest rate applicable to the kind of goods covered by the particulars in the TIR Carnet. 0.8.7. Paragraph 7 Measures to be taken by the competent authorities in order to require payment from the person or persons directly liable shall include at least notification of the non-discharge of the TIR operation and/or transmission of the claim for payment to the TIR Carnet holder. 0.10. Article 10 The certificate of termination of the TIR operation shall be regarded as having been obtained in an improper or fraudulent manner when the TIR operation has been carried out by means of load compartments or containers adapted for fraudulent purposes, or when such malpractice as the use of false or inaccurate documents, the substitution of goods, tampering with Customs seals, etc., have been discovered, or when the certificate has been obtained by other illicit means. Article 11 0.11-1. Paragraph 1 In addition to the notification to the guaranteeing association, Customs authorities should also notify the TIR Carnet holder as soon as possible when a TIR operation has not been discharged. This could be done at the same time as the notification to the guaranteeing association. 0.11-2. Paragraph 2 In deciding whether or not to release the goods or vehicle, Customs authorities should not, when they have other means in law of protecting the interests for which they are responsible, be influenced by the fact that the guaranteeing association is liable for the payment of duties, taxes and default interest payable by the holder of the Carnet. 0.11-3. Paragraph 3 If a guaranteeing association is asked, in accordance with the procedure set out in Article 11, to pay the sums referred to in Article 8, paragraphs 1 and 2, and fails to do so within the time-limit of three months prescribed by the Convention, the competent authorities may rely on national regulations in requiring payment of the sums in question because what is involved in such cases is a failure to carry out a contract of guarantee entered into by the guaranteeing association under national law. 0.15. Article 15 Certain difficulties may arise in the case of vehicles not subject to registration, such as in some countries trailers or semi-trailers, when Customs documents are not required for temporary admission. In that case, the provisions of Article 15 may be observed, while assuring adequate protection for the Customs authorities, by recording particulars of these vehicles (make and numbers) on vouchers No 1 and No 2 of the TIR Carnet used by the countries concerned and on the corresponding counterfoils. Article 17 0.17-1. Paragraph 1 The provision that the manifest of the goods covered by the TIR Carnet shall show separately the contents of each vehicle or a combination of vehicles, or of each container, is only intended to simplify Customs inspection of the contents of each vehicle or container. This provision shall not therefore be interpreted so rigidly that each variation between the actual contents of a vehicle or container and the contents of that vehicle or container as shown on the manifest is considered a breach of the provisions of the Convention. If the carrier can satisfy the relevant authorities that, notwithstanding such a variation, all the goods shown on the manifest agree with the total of goods loaded in the combination of vehicles or in all the containers covered by the TIR Carnet, this shall not normally be considered a breach of Customs requirements. 0.17-2. Paragraph 2 In the case of household removals, the procedure laid down in paragraph 10(c) of the Rules for the use of the TIR Carnet can be applied, the list of articles concerned being reasonably condensed. Article 18 0.18-1. It is essential for the smooth operation of the TIR procedure that the Customs authorities of one country should refuse to designate a Customs office of exit as a Customs office of destination for a transport operation which is going on to a neighbouring country when that country is also a Contracting Party to this Convention, unless there are some special circumstances to justify the request. 1. Goods should be so loaded that the consignment to be unloaded at the first unloading point can be taken out of the vehicle or the container without it being necessary to unload the other consignment or consignments of goods due to be unloaded at the other unloading points. 2. Where a transport operation involves unloading at more than one office it is necessary that, after a partial unloading, a record of it should be made in box 12 on all the remaining manifests of the TIR Carnet, and at the same time another record should be made on the remaining vouchers and the corresponding counterfoils to the effect that new seals have been affixed. 0.19. Article 19 The requirement that the Customs office of departure should check the accuracy of the goods manifest implies the need to verify at least that the particulars in the goods manifest tally with those in the export documents and in the transport or other commercial documents relating to the goods; the Customs office of departure may also have to examine the goods. The Customs office of departure must also, before affixing seals, check the condition of the road vehicle or container and, in the case of sheeted vehicles or containers, the condition of the sheets and sheet fastenings, as this equipment is not included in the Certificate of Approval. 0.20. Article 20 When fixing time-limits for the transport of goods within their territory, Customs authorities must likewise take into account inter alia any special regulations to which carriers are subject, particularly regulations concerning working hours and mandatory rest periods for drivers of road vehicles. It is recommended that these authorities should exercise their right to prescribe a route only when they consider it essential. Article 21 0.21-1. The provisions of this Article do not restrict the right of Customs authorities to examine all parts of a vehicle in addition to the sealed load compartment. 0.21-2. The Customs office of entry may turn back the carrier to the Customs office of exit of the adjacent country if it finds that no clearance has been given by that office or that clearance has not been given in due form. In such cases the Customs office of entry inserts a note in the TIR Carnet for the Customs office of exit concerned. 0.21-3. If in the course of an examination, Customs authorities draw samples of goods, a note recording full particulars of the goods taken must be made by those authorities on the goods manifest of the TIR Carnet. 0.28. Article 28 The use of the TIR Carnet must be restricted to the function which it was intended to cover, namely the transit operation. The TIR Carnet must not, for example, be used to cover the storage of goods under Customs control at destination. 0.29. Article 29 No certificate of approval is required for road vehicles or containers transporting heavy or bulky goods. It is, nevertheless, the responsibility of the Customs office of departure to make sure that the other conditions laid down in this Article for this type of transport operation are met. Customs offices of other Contracting Parties shall accept the decision of the Customs office of departure unless in their opinion it is clearly in conflict with the provisions of Article 29. 0.39. Article 39 The expression mistakes committed through negligence is to be taken to mean acts which, although not committed deliberately and in full knowledge of the facts, are due to a failure to take reasonable and necessary steps to ensure the accuracy of the facts in any particular case. 0.45. Article 45 Contracting Parties are recommended to make the largest possible number of Customs offices, both inland and at the frontier, available for dealing with TIR operations. ANNEX 1 1.10.(c) Rules regarding the Use of the TIR Carnet Loading lists annexed to the goods manifest No 10(c) of the Rules regarding the Use of the TIR Carnet permits the use of loading lists as Annex to the TIR Carnet even when there would otherwise be enough space in the manifest to enter all the goods carried. However, this is permissible only if the loading lists contain all the particulars required by the goods manifest in legible and recognisable form and all other provisions of Rule 10(c) are complied with. ANNEX 2 Article 2 2.2.1.(a) Paragraph 1(a)  Assembly of constituent parts (a) Where joining devices (rivets, screws, bolts and nuts, etc.) are used, a sufficient number of such devices shall be inserted from outside, traverse the assembled constituent parts, protrude inside and there be firmly secured (e.g. riveted, welded, bushed or bolted and swaged or welded on the nut). However, conventional rivets (i.e. rivets whose placing requires handling from both sides of the assembly of constituent parts) may also be inserted from the inside; Notwithstanding the above, load compartment floors may be secured by means of self-tapping screws, self-drilling rivets or rivets inserted by means of an explosive charge or pins inserted pneumatically, when placed from inside and passing at right-angles through the floor and the metallic cross-pieces underneath, on condition, except in the case of self-tapping screws, that some of their ends be flush with the level of the outside part of the cross-piece or be welded on to it. (b) The competent authority shall determine what joining devices, and how many of them, must fulfil the requirements of subparagraph (a) of this note; they shall do so by making sure that the constituent parts so assembled cannot be displaced and replaced without leaving obvious traces. The choice and placing of other joining devices are not subject to any restriction; (c) Joining devices which can be removed and replaced from one side without leaving obvious traces, i.e. without requiring handling from both sides of the constituent parts to be assembled, shall not be allowed under subparagraph (a) of this note. Examples of such devices are expansion rivets, blind rivets and the like; (d) The assembly methods described above shall apply to special vehicles, for example to insulated vehicles, refrigerated vehicles and tank-vehicles in so far as they are not incompatible with the technical requirements which such vehicles must fulfil having regard to their use. Where, due to technical reasons, it is not practicable to secure parts in the manner described in subparagraph (a) of this note, the constituent parts may be joined by means of the devices mentioned in subparagraph (c) of this note provided that the devices used on the inner face of the wall are not accessible from the outside. 2.2.1.(b) Paragraph 1(b)  Doors and other closing systems (a) The device on which Customs seals can be fixed must: (i) be secured by welding, or by not less than two joining devices conforming to subparagraph (a) of Explanatory Note 2.2.1(a); or (ii) be so designed that when the load compartment has been closed and sealed the device cannot be removed without leaving obvious traces, It must also: (iii) incorporate holes of not less than 11 mm in diameter or slots of at least 11 mm in length by 3 mm in width, and (iv) afford equal security whatever type of seal is used; (b) Butt hinges, strap hinges, hinge-pins and other devices for hanging doors and the like must be secured in conformity with the requirements of subparagraphs (a)(i) and (ii) of this note. Moreover, the various components of such devices (e.g. hinge-plates, pins or swivels), provided that they are necessary to guarantee Customs security of the load compartment, shall be so fitted that they cannot be removed or dismantled when the load compartment is closed and sealed without leaving obvious traces (1); However, where such a device is not accessible from outside it will suffice if, when the door or the like has been closed and sealed, it cannot be detached from the hinge or similar device without leaving obvious traces. Where a door or closure-device has more than two hinges, only those two hinges nearest to the extremities of the door need to be fixed in conformity with the requirements of subparagraph (a)(i) and (ii) above. (c) Exceptionally, in the case of vehicles having insulated load compartments, the Customs sealing device, the hinges and any fittings, the removal of which would give access to the interior of the load compartment or to spaces in which goods could be concealed, may be fixed to the doors of such load compartments by means of the following systems: (i) Set bolts or set screws which are inserted from the outside but which do not otherwise meet the requirements of Explanatory Note 2.2.1(a), subparagraph (a) above, on condition that:  the tails of the set bolts or set screws are fixed into a tapping plate or similar device fitted behind the outer layer or layers of the door structure, and  the heads of the appropriate number of set bolts or set screws are so welded to the Customs sealing device, hinges etc., that they are completely deformed and  that the set bolts or set screws cannot be removed without leaving visible signs of tampering (2); (ii) A fastening device which is inserted from the inside of the insulated door construction on condition that:  the fastening pin and securing collar of the device are assembled by pneumatic or hydraulic tooling and fixed behind a plate or similar device fitted between the outer layer of the door structure and the insulation; and  the head of the fastening pin is not accessible from the inside of the load compartment; and  a sufficient number of securing collars and fastening pins are welded together and the devices cannot be removed without leaving visible signs of tampering (3). The term insulated load compartment is to be taken to include refrigerated and isothermic load compartments. (d) Vehicles comprising a large number of such closures as valves, stopcocks, manhole covers, flanges and the like must be designed so as to keep the number of Customs seals to a minimum. To this end, neighbouring closures must be interconnected by a common device requiring only one Customs seal, or must be provided with a cover meeting the same purpose; (e) Vehicles with opening roofs must be constructed in such a manner as to permit sealing with a minimum number of Customs seals. (f) In cases where a large number of Customs seals are required for Customs secure sealing, the number of such seals should be indicated in the Certificate of Approval under point 5 (Annex 4 to the TIR Convention, 1975). A sketch should be attached to the Certificate of Approval showing the exact location of the Customs seals. 2.2.1.(c) Paragraph 1(c)-1 Ventilation apertures (a) Their greatest dimension must, in principle, not exceed 400 mm. (b) Apertures permitting direct access to the load compartment must be obstructed (i) by means of wire gauze or perforated metal screens (maximum dimension of holes: 3 mm in both cases) and protected by welded metal lattice-work (maximum dimension of holes: 10 mm); or (ii) by means of a single perforated metal screen of sufficient strength (maximum dimension of holes: 3 mm; thickness of the screen: at least 1 mm). (c) Apertures not permitting direct access to the load compartment (e.g. because of elbow or baffle-plate systems) must be provided with devices referred to in subparagraph (b), in which, however, the dimensions of the holes may be as much as 10 mm (for the wire gauze or metal screen) and 20 mm (for the metal lattice-work). (d) Where openings are made in sheets, the devices referred to in subparagraph (b) of this note must in principle be prescribed. However, blocking devices in the form of a perforated metal screen fitted outside, and wire or other gauze fitted inside, will be allowed. (e) Identical non-metal devices may be allowed provided that the holes are of the requisite dimensions and the material used is strong enough to prevent the holes from being substantially enlarged without visible damage. In addition, it must be impossible to replace the ventilation device by working from one side of the sheet only. (f) The ventilation aperture may be provided with a protective device. This shall be secured to the sheet in such a way as to permit Customs inspection of the aperture. This protective device shall be secured to the sheet at a distance of not less than 5 cm from the screen of the ventilation aperture. 2.2.1.(c)-2 Drainage apertures (a) Their greatest dimension must, in principle not exceed 35 mm; (b) Apertures permitting direct access to the load compartment must be provided with the devices described in subparagraph (b) of Explanatory Note 2.2.1(c)-1 for ventilation apertures; (c) When drainage apertures do not permit direct access to the load compartment, the devices referred to in subparagraph (b) of this note will not be prescribed, on condition that the apertures are provided with a reliable baffle system readily accessible from inside the load compartment. 2.2.3. Paragraph 3  Safety glass Glass shall be considered as safety glass if there is no risk of it being destroyed as a result of any factor ordinarily occurring in the normal conditions of use of a vehicle. The glass shall bear a mark which characterizes it as safety glass. Article 3 2.3.3. Paragraph 3  Sheets made up of several pieces (a) The several pieces constituting one sheet may be made of different materials conforming to the provisions of Annex 2, Article 3, paragraph 2; (b) Any arrangement of the pieces which adequately guarantees security will be allowed in making up the sheet, on condition that the pieces are assembled in conformity with the requirements of Annex 2, Article 3. Paragraph 6(a) 2.3.6.(a)-1 Vehicle with sliding rings Metal securing rings sliding on metal bars fixed to the vehicles are acceptable for the purpose of this paragraph (4) provided that: (a) the bars are affixed to the vehicle at maximum spacings of 60 cm and in such a manner that they cannot be removed and replaced without leaving obvious traces; (b) the rings are made with a double hoop or equipped with a central bar and made in one piece without the use of welding; and (c) the sheet is fixed to the vehicle in strict compliance with the conditions set forth in Annex 2, Article 1(a) of this Convention. 2.3.6.(a)-2 Vehicles with swivel rings Metal swivel rings, each of which rotates in a metal bracket fixed to the vehicle are acceptable for the purpose of this paragraph (5) provided that: (a) each bracket is affixed to the vehicle in such a manner that it cannot be removed and replaced without leaving obvious traces; and (b) the spring under each bracket is completely enclosed by a bell-shaped metal cover. 2.3.6.(b) Paragraph 6(b) Permanently-secured sheets Where one or more edges of the sheet are permanently attached to the body of the vehicle, the sheet shall be held in place by one or more strips of metal or other suitable material secured to the body of the vehicle by joining devices meeting the requirements of subparagraph (a) of Explanatory Note 2.2.1(a) of Annex 6. 2.3.8. Paragraph 8  Spaces between the rings and the eyelets Spaces exceeding 200 mm but not exceeding 300 mm are acceptable over the uprights if the rings are recessed in the side-boards and the eyelets are oval and so small that they can just pass over the rings. Paragraph 11(a) 2.3.11.(a)-1 Sheet tension flaps The sheets of many vehicles are provided on the outside with a horizontal flap pierced by eyelets running along the length of the side of the vehicle. Such flaps, known as tension flaps, are used to tauten the sheet by means of tension cords or similar devices. Such flaps have been used to conceal horizontal slits made in the sheets giving improper access to the goods carried in the vehicle. It is therefore recommended that the use of flaps of this type should not be allowed. The following devices may be used instead: (a) tension flaps of similar design fixed on the inside of the sheet; or (b) small individual flaps each pierced by one eyelet secured to the outside surface of the sheets and spaced at such distances as will permit an adequate tension of the sheet. Alternatively, it may be possible in certain cases to avoid the use of tension flaps on sheets. 2.3.11.(a)-2 Sheet thongs The following materials are regarded as suitable for making thongs: (a) leather; (b) non-tensile materials including plastic-covered or rubberised cloth, provided that such materials cannot after severance be welded or reconstituted without leaving obvious traces. Furthermore, the plastic material used to cover thongs shall be transparent and smooth-surfaced. 2.3.11.(a)-3 The device shown in sketch No 3 (6) meets the requirements of the last part of Annex 2, Article 3, paragraph 11(a). It also meets the requirements of Annex 2, Article 3, paragraphs 6(a) and 6(b). ANNEX 3 3.0.17. Paragraph 17  Approval procedure 1. Annex 3 provides that the competent authorities of a Contracting Party may issue a Certificate of Approval in respect of a vehicle constructed within its territory and that no additional approval procedures shall be applied in respect of such a vehicle in the country where it is registered or, as the case may be, where the owner is resident. 2. These provisions are not intended to restrict the right of the competent authorities of the Contracting Party where the vehicle is registered or where the owner is resident to require the production of such a Certificate of Approval either at importation or subsequently for purposes connected with the registration or control of the vehicle or with similar legal requirements. 3.0.20. Paragraph 20  Procedure for endorsement of the Certificate of Approval When an endorsement concerning defects is to be cancelled after the vehicle has been restored to a satisfactory state, it is sufficient to state, under item No 11 provided for the purpose, Defects rectified followed by the name, signature and stamp of the competent authority concerned. ANNEX 8 Article 10 8.10.(b) The Agreement mentioned in the Explanatory Note to Article 6.2 bis shall also apply to the responsibilities of the International Organisation set out in (b) of this Article, in case the centralised printing and distribution of TIR Carnets is performed by the above-mentioned international organisation. Article 13 8.13.1-1. Paragraph 1  Financial arrangements Following an initial period of two years, the Contracting Parties to the Convention envisage the operation of the TIR Executive Board and the TIR secretariat to be financed through the Regular Budget of the United Nations. This does not preclude a prolongation of the initial financing arrangement should financing from the United Nations or alternative sources not be forthcoming. 8.13.1-2. Paragraph 1  Operation of the TIR Executive Board The work of the members of the TIR Executive Board will be financed by their respective Governments. 8.13.1-3. Paragraph 1  Amount The amount referred to in paragraph 1 shall be based on (a) the budget and cost plan of the TIR Executive Board and TIR Secretariat as approved by the Administrative Committee and (b) the forecast of the number of TIR carnets to be distributed as established by the international organisation. 8.13.2. Paragraph 2 Following consultation with the international organisation as referred in Article 6, the procedure referred to in paragraph 2 shall be reflected in the agreement between the UNECE, as mandated by and acting on behalf of the Contracting Parties, and the international organisation as referred to in Article 6. The agreement shall be approved by the Administrative Committee ANNEX 9 Part I 9.I.1.(a) Paragraph 1(a)  Established association The provisions in Annex 9, Part I, paragraph 1(a) cover organisations involved in the international trade of goods, including chambers of commerce. Part II 9.II.3. Paragraph 3  Authorisation Committee It is recommended to establish national authorisation committees comprising representatives of the competent authorities, national associations and other organisations concerned. Sketch No 1 EXAMPLE OF A HINGE AND CUSTOMS SEALING DEVICE ON DOORS OF VEHICLES HAVING INSULATED LOAD COMPARTMENTS Sketch No 1a EXAMPLE OF A HINGE NOT REQUIRING SPECIAL PROTECTION FOR THE HINGE-PIN The hinge illustrated below complies with the requirements of Explanatory Note 2.2.1(b), paragraph (b), second sentence. The design of the strap and the hinge-plate make any special protection of the pin unnecessary, since the shoulders of the strap extend behind the edges of the hinge-plate. These shoulders therefore prevent the Customs-sealed door from being opened at the hinged side without leaving obvious traces, even if the unprotected pin has been removed. Sketch No 2 SHEETED VEHICLE WITH SLIDING RINGS Sketch No 2a EXAMPLE OF A SWIVEL RING (D RING) Sketch No 3 EXAMPLE OF A DEVICE FOR FASTENING VEHICLE SHEETS The device illustrated below meets the requirements of the last part of paragraph 11(a) of Annex 2, Article 3. It also meets the requirements of Annex 2, Article 3, paragraph s (a) and 6(b). Sketch No 4 DEVICE FOR FASTENING SHEETS The device illustrated below meets the requirements of Annex 2. Article 3. subparagraphs 6(a) and 6 (b). Sketch No 5 EXAMPLE OF A FASTENING DEVICE INSERTED FROM THE INSIDE OF INSULATED DOOR CONSTRUCTION (1) See sketch No 1a appended to this Annex. (2) See sketch No 1 appended to this Annex. (3) See sketch No 5 appended to this Annex. (4) See sketch No 2 appended to this Annex. (5) See sketch No 2a appended to this Annex. (6) See sketch No 3 appended to this Annex. ANNEX 7 REGARDING APPROVAL OF CONTAINERS PART I REGULATIONS ON TECHNICAL CONDITIONS APPLICABLE TO CONTAINERS WHICH MAY BE ACCEPTED FOR INTERNATIONAL TRANSPORT UNDER CUSTOMS SEAL Article 1 Basic principles Approval for the international transport of goods under Customs seal may be granted only to containers constructed and equipped in such a manner that: (a) no goods can be removed from, or introduced into, the sealed part of the container without leaving visible traces of tampering or without breaking the Customs seal; (b) Customs seals can be simply and effectively affixed to them; (c) they contain no concealed spaces where goods may be hidden; (d) all spaces capable of holding goods are readily accessible for Customs inspection. Article 2 Structure of containers 1. To meet the requirements of Article 1 of these Regulations: (a) the constituent parts of the container (sides, floor, doors, roof, uprights, frames, cross-pieces, etc.) shall be assembled either by means of devices which cannot be removed and replaced from the outside without leaving visible traces or by such methods as will produce a structure which cannot be modified without leaving visible traces. When the sides, floor, doors and roof are made up of various components, these shall meet the same requirements and be of sufficient strength; (b) doors and all other closing systems (including stopcocks, manhole-covers, flanges, etc.) shall be fitted with a device on which Customs seals can be fixed. This device must be such that it cannot be removed and replaced from outside the container without leaving visible traces, or the door or fastening be opened without breaking the Customs seals. The latter shall be adequately protected. Opening roofs shall be permitted; (c) apertures for ventilation and drainage shall be provided with a device preventing access to the interior of the container. This device must be such that it cannot be removed and replaced from outside the container without leaving visible traces. 2. Notwithstanding the provisions of Article 1(c) of these Regulations, constituent parts of the container which, for practical reasons, have to include empty spaces (for example, between the partitions of a double wall) shall be permitted. In order that the said spaces cannot be used to conceal goods: (i) where it covers the full height from floor to roof, or, in other cases, where the space between it and the outer wall is completely enclosed, the lining inside the container shall be so fitted that it cannot be removed and replaced without leaving obvious traces, and (ii) where a lining is of less than full height and the spaces between the lining and the outer wall are not completely enclosed, and in all other cases where spaces occur in the construction of a container, the number of such spaces shall be kept to a minimum and these spaces shall be readily accessible for Customs inspection. 3. Windows shall be allowed in demountable bodies as defined in Annex 6, Explanatory Note 0.1(j) of the Convention, provided that they are made of materials of sufficient strength and that they cannot be removed and replaced from the outside without leaving obvious traces. Glass may nevertheless be permitted, but if glass other than safety glass is used, the windows shall be fitted with a fixed metal grille which cannot be removed from the outside; the mesh of the grille shall not exceed 10 mm. Windows shall not be allowed in containers as defined in Article 1(j) of the Convention other than in demountable bodies as defined in Annex 6, Explanatory Note 0.1(j) of the Convention. Article 3 Containers capable of being folded or dismantled Containers capable of being folded or dismantled shall be subject to the provisions of Articles 1 and 2 of these Regulations; in addition, they shall be fitted with a bolting system which locks the various parts together once the container has been erected. This bolting system must be capable of being sealed by the Customs if it is on the outside of the container when the latter has been erected. Article 4 Sheeted containers 1. Where applicable, the provisions of Articles 1, 2 and 3 of these Regulations shall apply to sheeted containers. In addition, these containers shall conform to the provisions of this Article. 2. The sheet shall be either of strong canvas or of plastic-covered or rubberised cloth, which shall be of sufficient strength and unstretchable. It shall be in good condition and made up in such a way that once the closing device has been secured, it is impossible to gain access to the load without leaving visible traces. 3. If the sheet is made up of several pieces, their edges shall be folded into one another and sewn together with two seams at least 15 mm apart. These seams shall be made as shown in sketch No 1 appended to these Regulations; however, where in the case of certain parts of the sheet (such as flaps and reinforced corners) it is not possible to assemble the pieces in that way, it shall be sufficient to fold the edge of the top section and make the seams as shown in sketch No 2 appended to these Regulations. One of the seams shall be visible only from the inside and the colour of the thread used for that seam shall be clearly different from the colour of the sheet itself and from the colour of the thread used for the other seam. All seams shall be machine-sewn. 4. If the sheet is of plastic-covered cloth, and is made up of several pieces, the pieces may alternatively be welded together in the manner shown in sketch No 3 appended to these Regulations. The edges of the pieces shall overlap by at least 15 mm. The pieces shall be fused together over the whole width of the overlap. The edge of the outer sheet shall be covered with a band of plastic material at least 7 mm wide, affixed by the same welding process. The plastic band and a width of at least 3 mm on each side shall have a well-marked uniform relief stamped on it. The pieces shall be welded in such a way that they cannot be separated and rejoined without leaving visible traces. 5. Repairs shall be made in accordance with the method described in sketch No 4 appended to these Regulations; the edges shall be folded into one another and sewn together with two visible seams at least 15 mm apart; the colour of the thread visible from the inside shall be different from that of the thread visible from the outside and from that of the sheet itself; all seams shall be machine-sewn. When a sheet which has been damaged near the edges is repaired by replacing the damaged part by a patch, the seam can also be made in accordance with the provisions of paragraph 3 of this Article and sketch No 1 appended to these Regulations. Sheets of plastic-covered cloth may alternatively be repaired in accordance with the method described in paragraph 4 of this Article, but in that case the plastic band must be affixed to both sides of the sheet, the patch being fitted on the inside of the sheet. 6. The sheet shall be fixed to the container in strict compliance with the conditions set forth in Article 1(a) and (b) of these Regulations. The following systems can be used: (a) The sheet can be secured by: (i) metal rings fixed to the containers; (ii) eyelets let into the edge of the sheet, and (iii) a fastening passing through the rings above the sheet and visible from the outside for its entire length. The sheet shall overlap solid parts of the container by at least 250 mm, measured from the centre of the securing rings, unless the system of construction of the container by itself prevents all access to the goods. (b) When any edge of a sheet is to be permanently secured to a container, the two surfaces shall be joined together without a break and shall be held in place by strong devices. (c) When a sheet locking system is used, it shall in locked position join the sheet tightly to the outside of the container (as an example, see sketch No 6 appended to these Regulations). 7. The sheet shall be supported by an adequate superstructure (uprights, sides, arches, slats, etc.). 8. The spaces between the rings and the spaces between the eyelets shall not exceed 200 mm. The spaces may however be greater but shall not exceed 300 mm between rings and eyelets on either side of the upright if the construction of the container and the sheet is such as to prevent all access to the interior of the container. The eyelets shall be reinforced. 9. The following fastenings shall be used: (a) steel wire rope of at least 3 mm diameter; or (b) ropes of hemp or sisal of at least 8 mm diameter encased in a transparent sheath unstretchable plastic; or (c) ropes consisting of batches of fibre-optic lines inside a spirally wound steel housing encased in a transparent sheath of unstretchable plastic; or (d) ropes comprising a textile cord surrounded by at least four strands consisting solely of steel wire and completely covering the core, under the condition that the ropes (without taking into account the transparent sheath, if any) are not less than 3 mm in diameter. Ropes in accordance with paragraph 9(a) or (d) of this Article may have a transparent sheath of unstretchable plastic. In cases where the sheet has to be fixed to the frame in a system of construction which otherwise complies with the provisions of paragraph 6(a) of this Article, a thong can be used as fastening (an example of such a system of construction is given in sketch No 7 appended to this Annex). The thong has to comply with the requirements stipulated in paragraph 11(a)(iii) with regard to material, dimensions and shape. 10. Each type of rope shall be in one piece and have a hard metal end-piece at each end. Each metal end-piece shall allow the introduction of the thread or strap of the Customs seal. The fastener of each metal end-piece of ropes in accordance with the provisions of paragraph 9(a), (b) and (d) of this Article shall include a hollow rivet passing through the rope so as to allow the introduction of the thread or strap of the Customs seal. The rope shall remain visible on either side of the hollow rivet so that it is possible to ensure that the rope is in one piece (see sketch No 5 appended to these Regulations). 11. At the openings in the sheet, used for loading and unloading, the two surfaces shall be joined together. The following systems can be used: (a) The two edges of the sheet shall have an adequate overlap. They shall also be fastened by: (i) a flap sewn or welded in accordance with paragraphs 3 and 4 of this Article; (ii) rings and eyelets meeting the conditions of paragraph 8 of this Article, the rings shall be manufactured of metal; and (iii) a thong made of appropriate material, in one piece and unstretchable, at least 20 mm wide and 3 mm thick, passing through the rings and holding together the two edges of the sheet and the flap; the thong shall be secured inside the sheet and fitted either with:  an eyelet to take the rope mentioned in paragraph 9 of this Article or,  an eyelet which can be attached to a metal ring mentioned in paragraph 6 of this Article and be secured by the rope mentioned in paragraph 9 of this Article. A flap shall not be required if a special device, such as a baffle plate, is fitted, which prevents access to the container without leaving obvious traces. Neither shall a flap be required for containers with sliding sheets. (b) A special locking system holding the edges of the sheet tightly locked when the container is closed and sealed. The system shall be provided with an opening through which a metal ring mentioned in paragraph 6 of this Article can pass and be secured by the rope mentioned in paragraph 9 of this Article. Such a system is described in sketch No 8 appended to this Annex. 12. The identification marks, which must appear on the container, and the approval plate provided for in Part II of this Annex, shall in no circumstances be covered by the sheet. Article 5 Containers with sliding sheets 1. Where applicable, the provisions of Articles 1, 2, 3 and 4 of these Regulations shall apply to containers with sliding sheets. In addition, these containers shall conform to the provisions of this Article. 2. The sliding sheets, floor, doors and all other constituent parts of the container shall fulfil either the requirements in Article 4, paragraphs 6, 8, 9 and 11 of these Regulations or the requirements set out in (i) to (vi) below. (i) The sliding sheets, floor, doors and all other constituent parts of the container shall be assembled in such a way that they cannot be opened or closed without leaving obvious traces. (ii) The sheet shall overlap the solid parts at the top of the container by at least 1/4 of the actual distance between the tensioning straps. The sheet shall overlap the solid parts at the bottom of the container by at least 50 mm. The horizontal opening between the sheet and the solid parts of the container may not exceed 10 mm measured perpendicular to the longitudinal axis of the container at any place when the container is secured and sealed for Customs purposes. (iii) The sliding sheet guidance and other movable parts shall be assembled in such a way that closed and Customs sealed doors and other movable parts cannot be opened or closed from the outside without leaving obvious traces. The sliding sheet guidance and other movable parts shall be assembled in such a way that it is impossible to gain access to the container without leaving obvious traces. The system is described in sketch No 9 appended to these Regulations. (iv) The horizontal distance between the rings, used for Customs purposes, on the solid parts of the container shall not exceed 200 mm. The space may, however, be greater but shall not exceed 300 mm between the rings on either side of the upright if the construction of the container and the sheets is such as preventing all access to the container. In any case, the conditions laid down in (ii) above shall be complied with. (v) The distance between the tensioning straps shall not exceed 600 mm. (vi) The fastenings used to secure the sheets to the solid parts of the container shall fulfil the requirements in Article 4, paragraph 9 of these Regulations. Sketch No 1 SHEETS MADE OF SEVERAL PIECES Sketch No 2 SHEET MADE OF SEVERAL PIECES Sketch No 3 SHEET MADE OF SEVERAL PIECES Sketch No 4 REPAIR OF THE SHEET Sketch No 5 SPECIMEN OF END-PIECE Sketch No 6 EXAMPLE OF SHEET LOCKING SYSTEM Sketch No 7 EXAMPLE OF SHEETS FIXED TO SPECIAL-SHAPED FRAMES Sketch No 8 SHEET LOCKING SYSTEM AT OPENINGS FOR LOADING AND UNLOADING Sketch No 9 EXAMPLE OF A CONSTRUCTION OF A VEHICLE WITH SLIDING SHEETS PART II PROCEDURES FOR THE APPROVAL OF CONTAINERS COMPLYING WITH THE TECHNICAL CONDITIONS PRESCRIBED IN PART I General 1. Containers may be approved for the transport of goods under Customs seal either: (a) at the manufacturing stage, by design type (procedure for approval at the manufacturing stage); or (b) at a stage subsequent to manufacture, either individually or in respect of a specified number of containers of the same type (procedure for approval at a stage subsequent to manufacture). Provisions common to both approval procedures 2. The competent authority responsible for granting approval shall issue to the applicant, after approval, a Certificate of Approval valid, as the case may be, either for an unlimited series of containers of the approved type or for a specified number of containers. 3. The beneficiary of approval shall affix an approval plate to the approved container or containers before their use for the transport of goods under Customs seal. 4. The approval plate shall be affixed permanently and in a clearly visible place adjacent to any other approval plate issued for official purposes. 5. The approval plate, conforming to model No I reproduced in Appendix 1 to this Part, shall take the form of a metal plate measuring not less than 20 cm by 10 cm. The following particulars shall be stamped into or embossed on the plate or indicated on its surface in any other permanent and legible way, in at least the English or the French language: (a) the words Approved for transport under Customs seal; (b) an indication of the country in which approval was granted either by name or by means of the distinguishing sign used to indicate the country of registration of motor vehicles in international road traffic, and the number (figures, letters, etc.) of the Certificate of Approval and the year (e.g. NL/26/73 means Netherlands, Certificate of Approval No 26, issued in 1973); (c) the serial number assigned to the container by the manufacturer (manufacturer's number); (d) if the container has been approved by type, the identification numbers or letters of the type of container. 6. If a container no longer complies with the technical conditions prescribed for its approval, it shall, before it can be used for the transport of goods under Customs seal, be restored to the condition which had justified its approval, so as to comply again with the said technical conditions. 7. If the essential characteristics of a container are changed, the container shall cease to be covered by the approval and shall be re-approved by the competent authority before it can be used for the transport of goods under Customs seal. Special provisions for approval by design type at the manufacturing stage 8. Where the containers are manufactured by type series, the manufacturer may apply to the competent authority of the country of manufacture for approval by design type. 9. The manufacturer shall state in his application the identification numbers or letters which he assigns to the type of container to which his application for approval relates. 10. The application shall be accompanied by drawings and a detailed design specification of the container type to be approved. 11. The manufacturer shall give an undertaking in writing that he will: (a) produce to the competent authority such containers of the type concerned as that authority may wish to examine; (b) permit the competent authority to examine further units at any time during the production of the type series concerned; (c) advise the competent authorities of any change, of whatever magnitude, in the design or specification before proceeding with such change; (d) mark the containers in a visible place with, in addition to the markings required on the approval plate, the identification numbers or letters of the design type and the serial number of the container in the type series (manufacturer's number); (e) keep a record of containers manufactured to the approved design type. 12. The competent authority shall state what changes, if any, must be made to the proposed design type so that approval may be granted. 13. No type-approval by design type shall be granted unless the competent authority has satisfied itself by examination of one or more containers manufactured to the design type concerned that containers of that type comply with the technical conditions prescribed in Part I. 14. When a container type is approved there shall be issued to the applicant a single Certificate of Approval conforming to model No II reproduced in appendix 2 to this Part and valid for all containers manufactured in conformity with the specifications of the type so approved. Such Certificate shall entitle the manufacturer to affix to every container of the type series an approval plate in the form prescribed in paragraph 5 of this Part. Special provisions for approval at a stage subsequent to manufacture 15. If approval has not been applied for at the manufacturing stage, the owner, the operator, or the representative of either, may apply for approval to the competent authority to which he is able to produce the container or containers and for which he seeks approval. 16. An application for approval submitted under paragraph 15 of this Part shall state the serial number (manufacturer's number) placed on each container by the manufacturer. 17. When the competent authority has ascertained that the container or containers comply with the technical conditions prescribed in Part I, by examination of as many containers as it considers necessary, it shall issue a Certificate of Approval conforming to model No III reproduced in Appendix 3 to this Part and valid solely for the number of containers approved. Such Certificate, which shall bear the manufacturer's serial number or numbers assigned to the container or containers to which it relates, shall entitle the applicant to affix to each container so approved the approval plate prescribed in paragraph 5 of this Part. Appendix 1 Model No I Approval plate (English version) Model No I Approval plate (French version) Appendix 2 Model No II IMPORTANT NOTICE (Annex 7, Part II, paragraphs 6 and 7 to the Customs Convention on the International Transport of Goods under Cover of TIR Carnets, 1975) Appendix 3 Model No III IMPORTANT NOTICE (Annex 7, Part II, paragraphs 6 and 7, to the Customs Convention on the International Transport of Goods under Cover of TIR Carnets, 1975) PART III EXPLANATORY NOTES The Explanatory Notes to Annex 2 set out in Annex 6 to this Convention apply mutatis mutandis to containers approved for transport under Customs seal in accordance with this Convention. 7.I.4.6(a) Part I, Article 4, paragraph 6(a) Example of a system of affixing sheets around containers' corner-castings, acceptable from Customs point of view, is given in the sketch appended to Annex 7, Part III. 7.II.5(d) Part II  paragraph 5(d) If two sheeted containers, approved for transport under Customs seals have been joined together in such a way that they form one container, covered by a single sheet and fulfilling the conditions for transport under Customs seal, a separate Certificate of Approval, or approval plate, shall not be required for the combination. DEVICE FOR AFFIXING SHEETS AROUND CONTAINERS' CORNER CASTINGS ANNEX 8 COMPOSITION, FUNCTIONS AND RULES OF PROCEDURE OF THE ADMINISTRATIVE COMMITTEE AND THE TIR EXECUTIVE BOARD COMPOSITION, FUNCTIONS AND RULES OF PROCEDURE OF THE ADMINISTRATIVE COMMITTEE Article 1 (i) The Contracting Parties shall be members of the Administrative Committee. (ii) The Committee may decide that the competent administrations of States referred to in Article 52, paragraph 1 of this Convention which are not Contracting Parties or representatives of international organisations may, for questions which interest them, attend the sessions of the Committee as observers. Article 1 bis 1. The Committee shall consider any proposed amendment to the Convention in accordance with Article 59, paragraphs 1 and 2. 2. The Committee shall monitor the application of the Convention and shall examine any measure taken by Contracting Parties, associations and international organisations under the Convention and their conformity therewith. 3. The Committee, through the TIR Executive Board, shall supervise and provide support in the application of the Convention at the national and international levels. Article 2 The Secretary-General of the United Nations shall provide the Committee with secretariat services. Article 3 The Committee shall, at its first session each year, elect a chairman and a vice-chairman. Article 4 The Secretary-General of the United Nations shall convene under the auspices of the Economic Commission for Europe the Committee annually and also at the request of the competent administrations of at least five States which are Contracting Parties. Article 5 Proposals shall be put to the vote. Each State which is a Contracting Party represented at the session shall have one vote. Proposals other than amendments to this Convention shall be adopted by the Committee by a majority of those present and voting. Amendments to this Convention and the decisions referred to in Articles 59 and 60 of this Convention shall be adopted by a two-thirds majority of those present and voting. Article 6 A quorum consisting of not less than one third of the States which are Contracting Parties is required for the purposes of taking decisions. Article 7 Before the closure of its session, the Committee shall adopt its report. Article 8 In the absence of relevant provisions in this Annex, the Rules of Procedure of the Economic Commission for Europe shall be applicable unless the Committee decides otherwise. COMPOSITION, FUNCTIONS AND RULES OF PROCEDURE OF THE TIR EXECUTIVE BOARD Article 9 1. The TIR Executive Board established by the Administrative Committee in accordance with Article 58 ter, shall be composed of nine members, each from different Contracting Parties to the Convention. The TIR Secretary will attend the sessions of the Board. 2. The members of the TIR Executive Board shall be elected by the Administrative Committee by a majority of those present and voting. The term of office of each member of the TIR Executive Board shall be two years. The members of the TIR Executive Board may be re-elected. The Terms of Reference for the TIR Executive Board shall be established by the Administrative Committee. Article 10 The TIR Executive Board shall: (a) supervise the application of the Convention, including the operation of the guarantee system, and fulfil the functions entrusted to it by the Administrative Committee; (b) supervise the centralised printing and distribution to the associations of TIR Carnets which may be performed by an agreed international organisation as referred to in Article 6; (c) coordinate and foster the exchange of intelligence and other information among competent authorities of Contracting Parties; (d) coordinate and foster the exchange of information between competent authorities of Contracting Parties, associations and international organisations; (e) facilitate the settlement of disputes between Contracting Parties, associations, insurance companies and international organisations without prejudice to Article 57 on the settlement of disputes; (f) support the training of personnel of Customs authorities and other interested parties concerned with the TIR procedure; (g) maintain a central record for the dissemination to Contracting Parties of information to be provided by the international organisations as referred to in Article 6, on all rules and procedures prescribed for the issue of TIR Carnets by associations, as far as they relate to the minimum conditions and requirements laid down in Annex 9; (h) monitor the price of TIR Carnets. Article 11 1. A session of the Board shall be convened by the TIR Secretary at the request of the Administrative Committee or by at least three members of the Board. 2. The Board shall strive to take decisions by consensus. If no consensus can be reached, decisions shall be put to vote and shall be taken by a majority of those present and voting. A quorum of five members is required for the purposes of taking decisions. The TIR Secretary shall have no vote. 3. The Board shall elect a Chairman and shall adopt any additional rules of procedure. 4. The Board shall report on its activities, including the submission of audited accounts, to the Administrative Committee at least once a year or at the request of the Administrative Committee. The Board will be represented in the Administrative Committee by its Chairman. 5. The Board shall consider any information and queries transmitted to it by the Administrative Committee, Contracting Parties, the TIR Secretary, national associations and international organisations referred to in Article 6 of the Convention. These international organisations shall have the right to attend the sessions of the TIR Executive Board as observers unless its Chairman decides otherwise. If necessary, any other organisation may attend the sessions of the Board as observer at the invitation of the Chairman. Article 12 The TIR Secretary shall be a member of the secretariat of the United Nations Economic Commission for Europe and shall execute the decisions of the TIR Executive Board within the Terms of Reference of the Board. The TIR Secretary will be assisted by a TIR secretariat, the size of which shall be determined by the Administrative Committee. Article 13 1. The operation of the TIR Executive Board and the TIR Secretariat shall be financed, until such time as alternative sources of funding are obtained, through an amount per TIR carnet distributed by the international organisation as referred to in Article 6. This amount shall be approved by the Administrative Committee. 2. The procedure to implement the financing of the operation of the TIR Executive Board and the TIR Secretariat shall be approved by the Administrative Committee. ANNEX 9 ACCESS TO THE TIR PROCEDURE PART I AUTHORISATION FOR ASSOCIATIONS TO ISSUE TIR CARNETS Minimum conditions and requirements 1. The minimum conditions and requirements to be complied with by associations in order to be authorised by Contracting Parties to issue TIR Carnets and act as guarantor in accordance with Article 6 of the Convention are: (a) Proven existence for at least one year as an established association representing the interests of the transport sector. (b) Proof of sound financial standing and organisational capabilities enabling it to fulfil its obligations under the Convention. (c) Proven knowledge of its staff in the proper application of the Convention. (d) Absence of serious or repeated offences against Customs or tax legislation. (e) Establishment of a written agreement or any other legal instrument between the association and the competent authorities of the Contracting Party in which it is established. A certified copy of the written agreement or any other legal instrument together, if necessary, with a certified translation into English, French or Russian, shall be deposited with the TIR Executive Board. Any changes to the written agreement or any other legal instrument shall be immediately brought to the attention of the TIR Executive Board. (f) An undertaking in the written agreement or any other legal instrument under (e), that the association: (i) shall comply with the obligations laid down in Article 8 of the Convention; (ii) shall accept the maximum sum per TIR Carnet determined by the Contracting Party which may be claimed from the association in accordance with Article 8, paragraph 3 of the Convention; (iii) shall verify continuously and, in particular, before requesting authorisation for access of persons to the TIR procedure, the fulfilment of the minimum conditions and requirements by such persons as laid down in Part II of this annex; (iv) shall provide its guarantee for all liabilities incurred in the country in which it is established in connection with operations under cover of TIR Carnets issued by itself and by foreign associations affiliated to the same international organisation as that to which it is itself affiliated; (v) shall cover its liabilities to the satisfaction of the competent authorities of the Contracting Parties in which it is established with an insurance company, pool of insurers or financial institution. The insurance or financial guarantee contract(s) shall cover the totality of its liabilities in connection with operations under cover of TIR Carnets issued by itself and by foreign associations affiliated to the same international organisation as that to which it is itself affiliated. The time to give notice for the termination of the insurance or financial guarantee contract(s) shall be not less than the time to give notice for the termination of the written agreement or any other legal instrument under (e). A certified copy of the insurance or financial guarantee contract(s) as well as all subsequent modifications thereto shall be deposited with the TIR Executive Board, including a certified translation, if necessary, into English, French or Russian. (vi) shall allow the competent authorities to verify all records and accounts kept relating to the administration of the TIR procedure; (vii) shall accept a procedure for settling efficiently disputes arising from the improper or fraudulent use of TIR Carnets; (viii) shall agree that any serious or repeated non-compliance with the present minimum conditions and requirements shall lead to the authorisation to issue TIR Carnets being revoked; (ix) shall comply strictly with the decisions of the competent authorities of the Contracting Party in which it is established concerning the exclusion of persons in line with article 38 of the Convention and Part II of this annex; (x) shall agree to implement faithfully all decisions adopted by the Administrative Committee and the TIR Executive Board in as much as the competent authorities of Contracting Parties in which the association is established have accepted them. 2. Contracting Parties in which the association is established shall revoke the authorisation to issue TIR Carnets in case of serious or repeated non-compliance with these minimum conditions and requirements. 3. Authorisation of an association under the terms set out above shall be without prejudice to that association's responsibilities and liabilities under the Convention. 4. The minimum conditions and requirements laid down above are without prejudice to additional conditions and requirements Contracting Parties may wish to prescribe. PART II AUTHORISATION FOR NATURAL AND LEGAL PERSONS TO UTILISE TIR CARNETS Minimum conditions and requirements 1. The minimum conditions and requirements to be complied with by persons wishing to have access to the TIR procedure are: (a) Proven experience or, at least, capability to engage in regular international transport (holder of a licence for carrying out international transport, etc.). (b) Sound financial standing. (c) Proven knowledge in the application of the TIR Convention. (d) Absence of serious or repeated offences against Customs or tax legislation. (e) An undertaking in a written declaration of commitment to the association that the person: (i) will comply with all Customs formalities required under the Convention at the Customs offices of departure, en route and of destination; (ii) will pay the sums due, mentioned in Article 8, paragraphs 1 and 2 of the Convention, if requested to do so by the competent authorities in line with Article 8, paragraph 7 of the Convention; (iii) will, as far as national legislation permits, allow associations to verify information on the above minimum conditions and requirements. 2. Additional and more restrictive conditions and requirements for access to the TIR procedure may be introduced by the competent authorities of Contracting Parties and by the associations themselves unless the competent authorities decide otherwise. Procedure 3. Contracting Parties will decide, in line with national legislation, the procedures to be followed for access to the TIR procedure on the basis of the minimum conditions and requirements set forth in paragraphs 1 and 2. 4. The competent authorities shall transmit within one week from the date of authorisation or withdrawal of authorisation to use TIR Carnets, the particulars of each person to the TIR Executive Board in conformity with the specimen authorisation attached (MAF). 5. The association shall transmit annually an updated list as per 31 December of all authorised persons as well as of persons whose authorisation has been withdrawn. This list shall be transmitted one week following the 31 December to the competent authorities. The competent authorities shall forward a copy thereof to the TIR Executive Board. 6. The authorisation for access to the TIR procedure does not constitute in itself a right to obtain TIR Carnets from the associations. 7. Authorisation of a person to utilise TIR Carnets under the minimum conditions and requirements set out above, shall be without prejudice to that person's responsibilities and liabilities under the Convention. MODEL AUTHORISATION FORM (MAF) Country: ¦ Name of association: ¦ Competent authority: ¦ To be completed by national associations and/or competent authorities ID-number Name of person(s)/enterprise Business address Contact point and access number (Tel, fax and e-mail number) Business registration or licence number, etc. (1) Earlier withdrawal of authorisation (2) Date of authorisation (2) Date of withdrawal of authorisation (2) Stamp/signature ¦ ¦ ¦ For each person for which a request for authorisation is transmitted by the approved association, the following information shall, at least, be provided to the competent authorities:  Individual and unique identification (ID) number assigned to the person by the guaranteeing association (in cooperation with the international organisation to which it is affiliated) in accordance with a harmonised format. The format of an ID-number shall be determined by the Administrative Committee,  Name(s) and address(es) of the person(s) or enterprise (in case of a business association, also the names of responsible managers),  Contact point (natural person authorised to provide information on the TIR operation to Customs authorities and associations) with complete telephone, fax and e-mail numbers),  Commercial registration No or international transport licence No or other (if available),  (if applicable) Earlier withdrawal of authorisation, including dates, length and nature of withdrawal of authorisation. (1) if available. (2) if appropriate. ANNEX 10 INFORMATION TO BE PROVIDED BY CONTRACTING PARTIES TO AUTHORISED ASSOCIATIONS (UNDER ARTICLE 43 TER) AND AN INTERNATIONAL ORGANISATION (UNDER ARTICLE 6.2 BIS) By virtue of Article 6, paragraph 1 and Annex 9, Part I, paragraph 1(f)(iii) of this Convention, authorised associations are required to give an undertaking that they shall verify continuously that persons authorised to have access to the TIR procedure fulfil the minimum conditions and requirements as laid down in Annex 9, Part II of the Convention. On behalf of its member associations and in fulfilment of its responsibilities as an international organisation authorised under Article 6, paragraph 2 bis, an international organisation shall establish a control system for TIR Carnets to hold data, transmitted by Customs authorities and accessible by the associations and Customs administrations, about the termination of TIR operations at offices of destination. To enable the associations to fulfil their undertaking effectively, Contracting Parties shall provide information to the control system in accordance with the following procedure: 1. Customs authorities shall transmit to an international organisation or to the national guaranteeing associations, if possible via central or regional offices, by the fastest available means of communication (fax, electronic mail, etc.) and if possible on a daily basis, at least the following information in a standard format in respect of all TIR Carnets presented at Customs offices of destination, as defined in Article 1(l) of the Convention: (a) TIR Carnet reference number; (b) Date and record number in the Customs ledger; (c) Name or number of Customs office of destination; (d) Date and reference number indicated in the certificate of termination of the TIR operation (boxes 24-28 of voucher No 2) at the Customs office of destination (if different from (b)); (e) Partial or final termination; (f) Termination of the TIR operation certified with or without reservation at the Customs office of destination without prejudice to Articles 8 and 11 of the Convention; (g) Other information or documents (optional); (h) Page number. 2. The Model Reconciliation Form (MRF) contained in the Appendix may be addressed to Customs authorities by national associations or by an international organisation (a) in case of discrepancies between the data transmitted and those on the counterfoils in the used TIR Carnet; or (b) in case no data have been transmitted whereas the used TIR Carnet has been returned to the national association. Customs authorities shall reply to the reconciliation requests if possible by returning the duly filled-in MRF as soon as possible. 3. Customs authorities and national guaranteeing associations shall conclude an agreement, in line with national law, covering the above data exchange. 4. An international organisation shall give Customs authorities access to the database of terminated TIR Carnets and to the database of invalidated TIR Carnets. Appendix